        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 1 of 110




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                       (Bid Protest)

                                                      )       Agreed-Upon Redacted Version
M NICOLAS ENTERPRISES, LLC,                           )
d/b/a WORLD WIDE HEALTH SERVICES,                     )
and MICHELLE NICOLAS, individually,                   )
                                                      )
       Plaintiffs,                                    )
                                                      )
               v.                                     )       No. 20-691
                                                      )       (Senior Judge Smith)
THE UNITED STATES,                                    )
                                                      )
       Defendant.                                     )
                                                      )

                            DEFENDANT’S MOTION TO DISMISS
                       IN PART PLAINTIFFS’ TRANSFER COMPLAINT

       Pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims

(RCFC), defendant, the United States, respectfully requests that the Court dismiss virtually all

claims in the transfer complaint (complaint). Pls. Transfer Compl., ECF No. 57, Aug. 21, 2020.

The only claim that is not the subject of this motion to dismiss is the bid protest claim asserted

by World Wide Health Services (WWHS) pursuant to 28 U.S.C. § 1491(b)(1). With the

exception of that bid protest claim, the Court does not possess jurisdiction to entertain the claims

in the complaint. In support of our motion, we rely upon the following brief and the

accompanying appendix.

                                 STATEMENT OF THE ISSUES

       1.      Whether plaintiffs’ bid protest claim under 28 U.S.C. § 1491(a)(1) is foreclosed

by controlling precedent, which holds that the remedy afforded by 28 U.S.C. § 1491(b)(1) is

exclusive in procurement cases such as this one.
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 2 of 110




       2.       Whether the Court possesses jurisdiction to entertain plaintiffs’ claims pursuant to

the Administrative Procedure Act (APA) and the Fifth Amendment to the United States

Constitution.

       3.       Whether the Court possesses jurisdiction to entertain plaintiffs’ claims under the

Contract Disputes Act (CDA), when plaintiffs do not (and cannot) allege that they submitted a

claim to the contracting officer prior to filing suit and received a final decision from the

contracting officer.

       4.       Whether the Court possesses jurisdiction to entertain Count I to the extent that it

is asserted by Michelle Nicolas, when WWHS was the actual bidder, Ms. Nicolas did not submit

her own bid, and she lacks standing to assert a bid protest claim.

                                  STATEMENT OF THE CASE

       In May 2017, the Department of Veterans Affairs (VA) Network Contracting Office 8

issued an “open and continuous” solicitation to procure adult day care services at contractors’

facilities under indefinite delivery contracts. Appx1. The VA intended to make multiple awards.

Id. In January 2018, WWHS submitted a proposal. Appx62. As part of the evaluation process,

the agency scheduled and inspected the WWHS facility. Compl. ¶¶ 14-18. Thereafter, the VA

provided WWHS with an inspection report identifying deficiencies that would have precluded

any contract award. Id. ¶¶ 19-22. According to the complaint, plaintiffs attempted to remedy

one of those deficiencies by purchasing and installing a fire alarm system. Id. ¶ 66; see id. ¶¶ 21-

29, 31-34. Following a second inspection, WWHS was not awarded a contract. See id. ¶¶ 35,

37-47. The complaint alleges, among other things, discrimination based on race. See, e.g., id. ¶¶

1-3, 10, 36, 44, 46, 49, 51, 58-59.




                                                -2-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 3 of 110




       In May 2019, plaintiffs filed a complaint against the VA in United States District Court

for the Southern District of Florida asserting claims for alleged civil rights violations (28 U.S.C.

§ 1981) and breach of an implied-in-law contract. Pls. Original Compl., ECF No. 1, May 13,

2019. After the VA filed a motion to dismiss, in January 2020, plaintiffs filed an amended

complaint against the VA and its Secretary in his official a capacity (defendants), alleging two

APA claims and a CDA claim. Pls. Am. Compl., ECF No. 35, Jan. 22, 2020.

       In April 2020, defendants filed a motion to dismiss plaintiffs’ amended complaint,

explaining that the district court lacked jurisdiction over the CDA claim and that plaintiffs had

failed to exhaust their administrative remedies under the CDA. Defendants also explained that

the district court lacked jurisdiction over the two claims brought under the APA because, among

other reasons, they were precluded by the CDA and Tucker Act.

       Shortly thereafter, the district court transferred the case to this Court, noting that the

complaint contained a contract claim for more than $10,000, a claim beyond the district court’s

jurisdiction at a minimum because it exceeds the court’s Little Tucker Act jurisdiction. Order,

ECF. No. 40, Apr. 9, 2020. Specifically, the court explained:

               The Court finds 28 U.S.C. § 1346(a)(2) dispositive. This Court lacks
               subject-matter jurisdiction over Plaintiffs’ claims because they properly
               belong before the United States Court of Federal Claims. This statute
               operates as a grant of jurisdiction and waiver of sovereign immunity for
               certain types of claims. For contract claims seeking more than $10,000,
               the Court of Federal Claims has exclusive jurisdiction. Further, the
               statute unambiguously states: ‘[T]he district courts shall not have
               jurisdiction of any civil action or claim against the United States
               founded upon any express of [sic] implied contract . . . .’ 28 U.S.C.
               § 1346(a)(2). Thus, under the Court’s authority under 28 U.S.C. § 1631,
               this action must be transferred to cure this jurisdictional defect.

       Although the district court’s transfer order correctly observed that any contract claims for

more than $10,000 must be filed in the Court of Federal Claims and considered the more specific




                                                -3-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 4 of 110




limit on its jurisdiction, the CDA, the district court did not consider that statute’s mandatory

exhaustion terms and consequent effect on this Court’s jurisdiction, discussed further below.

       In July 2020, plaintiffs filed their transfer complaint in this Court pursuant to RCFC 3.1.

See ECF No. 52, July 27, 2020, The Court struck that complaint for non-compliance with the

Court’s rules. Order, Aug. 12, 2020, ECF No. 54.

       In August 2020, plaintiffs filed a new version of the transfer complaint, which is the

subject of this motion. See Compl., ECF No. 57, Aug. 21, 2020. That complaint alleges three

counts. Count I appears to assert bid protest claims pursuant to the Tucker Act, 28 U.S.C. §

1491(a)(1), and 28 U.S.C. § 1491(b)(1). Compl. ¶¶ 8-9, 48-52. Count I mistakenly refers to

these statutory provisions as part of the “Contract Disputes Act,” but it is reasonably clear from

plaintiffs’ citation to “42 U.S.C. § 1491(A)(1) & 1491(B)(1),” that plaintiffs are intending to

invoke this Court’s bid protest jurisdiction under the Tucker Act in Count I. In contrast, Count II

is an APA claim pursuant to 5 U.S.C. § 706 that is predicated upon alleged violations of the

equal protection component of the Due Process Clause of the Fifth Amendment. Compl. ¶¶ 53-

64. Finally, Count III asserts breach of contract claims pursuant to “41 U.S.C. § 7101, Et Seq.,”

which is the CDA. Compl. ¶¶ 65-71.

                                           ARGUMENT

       As demonstrated below, the Court should dismiss all of the complaint except for the bid

protest claim asserted by WWHS pursuant to 28 U.S.C. § 1491(b)(1).

I.     The Court’s Jurisdiction Is Limited

       Rule 12(b)(1) provides that “a party may assert . . . by motion” the defense of “lack of

subject-matter jurisdiction.” RCFC 12(b)(1). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” RCFC 12(h)(3).




                                                -4-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 5 of 110




       “The Court of Federal Claims is a court of limited jurisdiction.” Brown v. United States,

105 F.3d 621, 623 (Fed. Cir. 1997). Congress created the Court to permit “a special and limited

class of cases to proceed against the United States.” Hercules Inc. v. United States, 516 U.S.

417, 423 (1996) (citation and internal quotation marks omitted). The Court “‘take[s] cognizance

only of those [claims] which by the terms of some act of Congress are committed to it.’”

Hercules, 516 U.S. at 423 (quoting Thurston v. United States, 232 U.S. 469, 476 (1914)) (second

alteration in original). The Tucker Act is the “central provision establishing the jurisdiction of

the” Court of Federal Claims. See United States v. Testan, 424 U.S. 392, 397 (1976); accord

Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002). The Tucker Act “is only a

jurisdictional statute; it does not create any substantive right enforceable against the United

States for money damages.” Testan, 424 U.S. at 398. Instead, “[a] substantive right must be

found in some other source of law, such as ‘the Constitution, or any Act of Congress, or any

regulation of an executive department.’” United States v. Mitchell, 463 U.S. 206, 216 (1983)

(quoting 28 U.S.C. § 1491). “Not every claim invoking the Constitution, a federal statute, or a

regulation is cognizable under the Tucker Act.” Id. at 216. “[T]he claimant must demonstrate

that the source of substantive law he relies upon ‘can fairly be interpreted as mandating

compensation by the Federal Government for the damage sustained.’” Id. at 216-217 (quoting

Testan, 424 U.S. at 400); see generally Maine Cmty. Health Options v. United States, 140 S. Ct.

1308, 1328 (2020). In other words, “that source must be ‘money-mandating.’” Fisher v. United

States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc portion) (citation omitted).

II.    Plaintiffs Bear The Burden Of Demonstrating Jurisdiction

       The party invoking the Court’s jurisdiction bears the burden of establishing that

jurisdiction exists. Matson Navigation Co. v. United States, 284 U.S. 352, 359 (1932) (citations




                                                -5-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 6 of 110




omitted); John R. Sand & Gravel Co. v. United States, 457 F.3d 1345, 1353 (2006), aff’d, 552

U.S. 130 (2008). Rule 12(b)(1) motions may raise “facial” or “factual” challenges to the Court’s

jurisdiction. Cedars-Sinai Medical Center v. Watkins, 11 F.3d 1573, 1584 (Fed. Cir. 1993).

When a Rule 12(b)(1) motion challenges the facial sufficiency of the complaint to establish

subject matter jurisdiction, the Court must accept a plaintiff’s factual allegations as true and draw

all reasonable inferences in its favor. See Cedars-Sinai Medical Center, 11 F.3d at 1584 (citing

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). If the Rule 12(b)(1) motion raises a factual

challenge, however, “the allegations in the complaint are not controlling, and only

uncontroverted factual allegations are accepted as true for purposes of the motion.” Cedars-

Sinai Medical Center, 11 F.3d at 1584 (internal citations omitted). “All other facts underlying

the controverted jurisdictional allegations are in dispute and are subject to factfinding” by the

Court. Id. (citations omitted). “In establishing the predicate jurisdictional facts, a court is not

restricted to the face of the pleadings, but may review evidence extrinsic to the pleadings,

including affidavits and deposition testimony.” Id. (citations omitted); accord Reynolds v. Army

& Air Force Exch. Serv., 846 F.2d 746, 747-48 (Fed. Cir. 1988). The party invoking jurisdiction

must demonstrate disputed jurisdictional facts by a “preponderance of the evidence.” Taylor,

303 F.3d at 1359; Reynolds, 846 F.2d at 747-48.

III.   The Court Does Not Possess Jurisdiction To Entertain The Bid Protest Claim In Count I
       Pursuant To 28 U.S.C. § 1491(a)(1)

       Count I of the complaint asserts bid protest claims pursuant to both 28 U.S.C.

§ 1491(a)(1) and 28 U.S.C. § 1491(b)(1). Compl. ¶¶ 8-9, 48-52. The only claim that is properly

before the Court at this time is the bid protest claim asserted by WWHS pursuant to section

1491(b)(1). However, as demonstrated below, the Court does not possess jurisdiction to

entertain plaintiffs’ bid protest claim under section 1491(a)(1).



                                                 -6-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 7 of 110




       Under section 1491(a)(1), the Court possesses jurisdiction “to render judgment upon any

claim against the United States founded . . . upon any express or implied contract with the United

States.” 28 U.S.C. § 1491(a)(1). When a party submits a bid or proposal in response to a request

by the United States, an implied-in-fact contract arises between the United States and that party

under which the United States is obligated to consider the party’s bid or proposal honestly and

fairly. Heyer Prods. Co. v. United States, 177 F. Supp. 251, 252 (Ct. Cl. 1959). “It is settled that

in cases of this kind” the claims court “will not award recovery of lost profits” and “damages

cannot exceed bid preparation costs.” See Excavation Constr., Inc. v. United States, 494 F.2d

1289, 1290 (Ct. Cl. 1976) (citations omitted).

       Since 1996, the Court’s jurisdiction under section 1491(a)(1) has been limited to protests

of nonprocurement actions. Res. Conservation Grp., LLC v. United States, 597 F.3d 1238, 1246

(Fed. Cir. 2010). Grants, cooperative agreements, and prize competitions are examples of

nonprocurements. See, e.g., Frankel v. United States, 842 F.3d 1246, 1250-51 (Fed. Cir. 2016);

Hymas v. United States, 810 F.3d 1312, 1329-30 (Fed. Cir. 2016). This Court and district courts

now possess concurrent jurisdiction to entertain nonprocurement protests. Res. Conservation,

597 F.3d at 1246 & n.12. However, the Federal Circuit has held that this Court’s jurisdiction

under section 1491(b)(1) is “exclusive where 1491(b)(1) provide[s] a remedy (in procurement

cases).” Id. at 1246 (“We agree that Congress intended the 1491(b)(1) jurisdiction to be

exclusive where 1491(b)(1) provided a remedy (in procurement cases).”).

       In this case, there is no dispute that plaintiffs are challenging the VA’s procurement of

services. See Compl. ¶ 9 (“seeking mandatory or injunctive relief to remedy violations of statute

or regulation in connection with a procurement”). Indeed, the solicitation at issue demonstrates

that the challenged contract award by the VA is a procurement of services. Appx1 (“This is an




                                                 -7-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 8 of 110




open and continuous solicitation for VISN 8 Community Adult Day Care Home Services. . . .”).

Thus, the “exclusive” remedy for plaintiffs to challenge the VA’s contract award decision is

section 1491(b)(1), and the Court should dismiss Count I to the extent it asserts a bid protest

claim under section 1491(a)(1). See Res. Conservation, 597 F.3d at 1246. 1

IV.    The Court Does Not Possess Jurisdiction To Entertain The APA And Fifth Amendment
       Claims In Count II

       Count II of the complaint is an APA claim predicated upon alleged violations of the Fifth

Amendment to the United States Constitution. See Compl. ¶¶ 52-64. However, it concerns the

contract award and, thus, may simply be an elaboration on the bid protest claim brought in Count

I -- in which case, the Court should dismiss Count II except for any bid protest claim pursuant to

section 1491(b)(1) for the reasons discussed above. To the extent Count II reflects an attempt to

bring a separate claim for violation of the APA, Count II should be dismissed in its entirety

because it is well-established that the Court does not possess jurisdiction to entertain APA

claims. See Murphy v. United States, 993 F.2d 871, 874 (Fed. Cir. 1993). Likewise, this Court

does not possess jurisdiction to entertain Fifth Amendment claims based on due process or equal

protection allegations because they are not based upon a money-mandating provision of law. See

Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013); Crocker v. United States, 125 F.3d

1475, 1476 (Fed. Cir. 1997); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995).

Accordingly, the Court should dismiss Count II for lack of jurisdiction.




       1
         See, e.g., WHR Grp., Inc. v. United States, 115 Fed. Cl. 386, 397 n.11 (2014) (“To the
extent Lexicon requests relief based on the implied covenant of good faith and fair dealing, the
court sua sponte dismisses its claim for lack of subject matter jurisdiction.”). But see, e.g.,
Castle-Rose, Inc. v. United States, 99 Fed. Cl. 517, 530 (2011) (noting that Resource
Conservation has been applied “in varying ways,” including permitting implied covenant of
good faith and fair dealing claims).


                                                -8-
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 9 of 110




V.     The Court Does Not Possess Jurisdiction To Entertain Count III Because Plaintiffs Did
       Not Submit A Claim Prior To Filing A CDA Claim

       Count III asserts breach of contract claims pursuant to the CDA. See Compl. ¶¶ 65-71.

Indeed, the CDA is plaintiffs’ exclusive remedy for breach of contract. See Dalton v. Sherwood

Van Lines, Inc., 50 F.3d 1014, 1017 (Fed. Cir. 1995); see also 41 U.S.C. § 7102(a)(2) (the CDA

applies to “any express or implied contract . . . entered into by an executive agency for . . . the

procurement of services”); 5 U.S.C. § 101 (designating the VA as an “executive agency”); San

Antonio Hous. Auth. v. United States, 143 Fed. Cl. 425, 463-64 (2019) (discussing difference

between this Court’s general contract jurisdiction and CDA jurisdiction).

       And while there is no doubt this Court possesses jurisdiction to entertain a CDA claim, it

may do so only when the CDA’s jurisdictional prerequisites have been satisfied. Here, they

evidently have not. For the Court to exercise CDA “jurisdiction . . . requires both a valid claim

and a contracting officer’s final decision on that claim.” M. Maropakis Carpentry, Inc. v.

United States, 609 F.3d 1323, 1327 (Fed. Cir. 2010) (citation omitted); see also 28 U.S.C.

§ 1491(a)(2) (“jurisdiction to render judgment upon any claim by or against, or dispute with, a

contractor arising under . . . the [CDA] . . . on which a decision of the contracting officer has

been issued under . . . that Act”); Diversified Maint. Sys., Inc. v. United States, 103 Fed. Cl. 431,

437-38 (2012) (“Because DMS must pursue its claims under the CDA, it must meet the

jurisdictional requirements of that statute . . . .”). Likewise, the CDA, 41 U.S.C. § 7103(a) and

(b), provides that “[e]ach claim by a contractor against the Federal Government relating to a

contract shall be in writing,” “shall be submitted to the contracting officer for a decision,” and

“[f]or claims of more than $100,000 . . . the contractor shall certify [the claim].”

       In this case, plaintiffs do not (and cannot) allege that they have satisfied the

jurisdictional prerequisites to filing their breach of contract claims, including submitting a



                                                 -9-
       Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 10 of 110




“claim” under the CDA to Yamil Rodriguez, the contracting officer. Accordingly, the Court

does not possess jurisdiction to entertain plaintiffs’ breach-of-contract claims at this time.

VI.    The Court Does Not Possess Jurisdiction To Entertain Count I To The Extent That It Is
       Asserted By Ms. Nichols

       The only claim that is properly before the Court is the bid protest claim asserted by

WWHS pursuant to section 1491(b)(1). However, both plaintiffs, WWHS and Ms. Nichols,

purport to assert this claim. See, e.g., Compl. ¶¶ 51 (alleging “liability to Plaintiffs” in Count I),

52 (alleging that “Plaintiffs are entitled to declaratory, injunctive and mandatory relief” in Count

I). The Court does not possess jurisdiction to entertain Count I to the extent it is asserted by Ms.

Nichols. The bid for a Government contract in this case was submitted by WWHS, not Ms.

Nichols. Appx62; see also Appx96. Accordingly, Ms. Nichols cannot demonstrate that she is an

“interested party” with standing to protest. See Digitalis Educ. Sols., Inc. v. United States, 664

F.3d 1380, 1384 (Fed. Cir. 2012) (citations omitted). Therefore, the Court should dismiss the bid

protest claim asserted by Ms. Nichols in Count I.

                                           CONCLUSION

       For these reasons, the Court should dismiss the entire complaint for lack of jurisdiction,

except for the bid protest claim by WWHS in Count I pursuant to 28 U.S.C. § 1491(b)(1), which

is the only claim properly before the Court. 2




       2
          Assuming the Court dismisses the entire complaint for lack of jurisdiction, except for
the bid protest claim by WWHS in Count I pursuant to 28 U.S.C. § 1491(b)(1), we respectfully
request 30 days from the date of the Court’s order to file the administrative record and that the
parties file motions for judgment on the administrative record after the filing of the record. See
generally RCFC 52.1, Appendix C. Should the Court determine that it possesses jurisdiction
over any claims other than a bid protest claim that requires an answer (which it should not, for
the reasons discussed above), we respectfully request 30 days from the date of the Court’s order
to file an answer.


                                                 - 10 -
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 11 of 110




                                      Respectfully submitted,

                                      JEFFREY BOSSERT CLARK
                                      Acting Assistant Attorney General

                                      ROBERT E. KIRSCHMAN, JR.
                                      Director

                                      /s/ Steven J. Gillingham
                                      STEVEN J. GILLINGHAM
                                      Assistant Director

                                      /s/ Zachary J. Sullivan
                                      ZACHARY J. SULLIVAN
                                      Trial Attorney
                                      Commercial Litigation Branch
                                      Civil Division
                                      U.S. Department of Justice
                                      Washington, D.C. 20530
                                      Telephone: (202) 616-0320
                                      E-mail: zachary.j.sullivan@usdoj.gov

                                      OF COUNSEL:

                                      KATHLEEN ELLIS
                                      Attorney
                                      Office of General Counsel
                                      District Contracting National Practice
                                      Group
                                      Department of Veterans Affairs
                                      222 Richmond Ave., Bldg 3, Rm 103
                                      Batavia, NY 14020
                                      Telephone: (202) 368-4316
                                      E-mail: Kathleen.Ellis3@va.gov

                                      Counsel for Defendant

                                      September 25, 2020




                             - 11 -
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 12 of 110




                           APPENDIX
    Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 13 of 110




                                                INDEX TO APPENDIX
Document                                                                                                                Page

Solicitation (Omitting Attachments) (VA248-17-R-0713)..............................................................1

Solicitation Amendment (VA248-17-R-0713) ..............................................................................61

Proposal, dated January 27 and 29, 2018.......................................................................................62

Contracting Officer’s Letter, dated August 8, 2018 ......................................................................96
                              Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 14 of 110
                                                                                                                                   1. REQUISITION NO.                                PAGE 1 OF            60
          SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                                         VA248-16-AP-3660
              OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30
2. CONTRACT NO.                                3. AWARD/EFFECTIVE DATE               4. ORDER NO.                                  5. SOLICITATION NUMBER                            6. SOLICITATION ISSUE DATE


                                                                                                                                   VA248-17-R-0713                                     05-11-2017

7. FOR SOLICITATION                            a. NAME                                                                             b. TELEPHONE NO. (No Collect Calls)               8. OFFER DUE DATE/LOCAL
                                                   Rodney Cassidy                                                                  813-631-2828                                         TIME 5-10-2018
   INFORMATION CALL:
                                                                                                                                                                                             12:00 P.M.
9. ISSUED BY                                                                CODE      00248            10. THIS ACQUISITION IS      x   UNRESTRICTED OR             SET ASIDE:                   % FOR:
     Department of Veterans Affairs                                                                                                     WOMEN-OWNED SMALL BUSINESS
                                                                                                            SMALL BUSINESS
     Network Contracting Office 8 (NCO 8)                                                                                               (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
                                                                                                            HUBZONE SMALL               SMALL BUSINESS PROGRAM                               624120
                                                                                                                                                                         NAICS:
                                                                                                            BUSINESS
     8875 Hidden River Pkwy Suite 525                                                                                                   EDWOSB
     Tampa FL 33637                                                                                         SERVICE-DISABLED
                                                                                                                                                                                     SIZE STANDARD:
                                                                                                            VETERAN-OWNED
                                                                                                            SMALL BUSINESS              8(A)
                                                                                                                                                                                     $11 Million

11. DELIVERY FOR FOB DESTINA-                  12. DISCOUNT TERMS                                                                                        13b. RATING
  TION UNLESS BLOCK IS                                                                                        13a. THIS CONTRACT IS A
  MARKED                                                                                                                                                          N/A
                                                                                                                  RATED ORDER UNDER
                                                                                                                  DPAS (15 CFR 700)                      14. METHOD OF SOLICITATION
      X   SEE SCHEDULE                                                                                                                                                                       X
                                                                                                                                                              RFQ              IFB               RFP
15. DELIVER TO                                                              CODE      00248            16. ADMINISTERED BY                                                            CODE       00248
     Department of Veterans Affairs                                                                             Department of Veterans Affairs
     VISN 8 VAMCs                                                                                               Network Contracting Office 8 (NCO 8)

                                                                                                                8875 Hidden River Pkwy
                                                                                                                Tampa FL 33637
17a. CONTRACTOR/OFFEROR         CODE                                FACILITY CODE                      18a. PAYMENT WILL BE MADE BY                                              CODE




                                                                                                       PHONE:                                              FAX:


TELEPHONE NO.                                                      DUNS:                     DUNS+4:
                                                                                                       18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS CHECKED
      17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                                                                      SEE ADDENDUM

        19.                                                       20.                                                          21.               22.             23.                        24.
     ITEM NO.                                            SCHEDULE OF SUPPLIES/SERVICES                                       QUANTITY           UNIT         UNIT PRICE                   AMOUNT

                  This is an open and continuous solicitation for VISN 8
                  Community Adult Day Care Home Services. The Government intends
                  to award multiple contracts from this solicitation.

                  VISN wide solicitation for Adult Day Care Services
                  Indefinite Delivery Contracts (Medicaid) which is issued under
                  Authority 38 U.S.C. 1720.




                                (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                                          26. TOTAL AWARD AMOUNT (For Govt. Use Only)
                                                                                                                                                                       $0.00


      27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED. ADDENDA                          ARE         ARE NOT ATTACHED.

      27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED. ADDENDA                                       ARE         ARE NOT ATTACHED
 x                                                                      1
      28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN _______________                                     29. AWARD OF CONTRACT: REF. ___________________________________ OFFER
      COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND                                                     DATED ________________________________. YOUR OFFER ON SOLICITATION
      DELIVER ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY                                           (BLOCK 5), INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE
      ADDITIONAL SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED                                                SET FORTH HEREIN IS ACCEPTED AS TO ITEMS:

30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                                   31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)



30b. NAME AND TITLE OF SIGNER (TYPE OR PRINT)                              30c. DATE SIGNED            31b. NAME OF CONTRACTING OFFICER (TYPE OR PRINT)                                   31c. DATE SIGNED
                                                                                                                Yamil O. Rodriguez
                                                                                                                Contracting Officer
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                      STANDARD FORM 1449            (REV. 2/2012)
PREVIOUS EDITION IS NOT USABLE                                                                                                                                      GSA - FAR (48 CFR) 53.212
                                                                                                                                                                                          APPX001
            Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 15 of 110
VA248-1-R-0713


                                                                 Table of Contents

SECTION A................................................................................................................................................. 1
            A.1 SF 1449 SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS................ 1
SECTION B - CONTINUATION OF SF 1449 BLOCKS ....................................................................... 4
            B.1 CONTRACT ADMINISTRATION DATA ............................................................................. 4
            B.2 PRICE/COST SCHEDULE ..................................................................................................... 7
            B.3 PERFORMANCE WORK STATEMENT .............................................................................. 9
SECTION C - CONTRACT CLAUSES ................................................................................................. 15
            C.1 52.212-4 CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS (JAN
            2017) .............................................................................................................................................. 15
            C.2 52.209-5 REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID TAX
            LIABILITY OR A FELONY CONVICTION UNDER ANY FEDERAL LAW
            (DEVIATION)(MAR 2012) .......................................................................................................... 21
            C.3 52.216-18 ORDERING (OCT 1995) ..................................................................................... 21
            C.4 52.216-19 ORDER LIMITATIONS (OCT 1995) .................................................................. 22
            C.5 52.216-22 INDEFINITE QUANTITY (OCT 1995) .............................................................. 22
            C.6 52.217-8 OPTION TO EXTEND SERVICES (NOV 1999).................................................. 22
            C.7 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000) ........... 23
            C.8 52.232-19 AVAILABILITY OF FUNDS FOR THE NEXT FISCAL YEAR (APR 1984) 23
            C.9 VAAR 852.203-70 COMMERCIAL ADVERTISING (JAN 2008) ..................................... 23
            C.10 VAAR 852.203-71 DISPLAY OF DEPARTMENT OF VETERAN AFFAIRS HOTLINE
            POSTER (DEC 1992) .................................................................................................................... 23
            C.11 VAAR 852.215-70 SERVICE-DISABLED VETERAN-OWNED AND VETERAN-
            OWNED SMALL BUSINESS EVALUATION FACTORS (JUL 2016)(DEVIATION) ............ 24
            C.12 VAAR 852.215-71 EVALUATION FACTOR COMMITMENTS (DEC 2009) ............... 24
            C.13 VAAR 852.219-9 VA SMALL BUSINESS SUBCONTRACTING PLAN MINIMUM
            REQUIREMENTS (DEC 2009) .................................................................................................... 24
            C.14 VAAR 852.219-71 VA MENTOR-PROTÉGÉ PROGRAM (DEC 2009) ......................... 24
            C.15 VAAR 852.219-72 EVALUATION FACTOR FOR PARTICIPATION IN THE VA
            MENTOR-PROTÉGÉ PROGRAM (DEC 2009) .......................................................................... 25
            C.16 VAAR 852.232-72 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS (NOV
            2012) .............................................................................................................................................. 25
            C.17 VAAR 852.237-7 INDEMNIFICATION AND MEDICAL LIABILITY INSURANCE
            (JAN 2008) .................................................................................................................................... 25
            C.18 VAAR 852.237-70 CONTRACTOR RESPONSIBILITIES (APR 1984) ........................... 26
            C.19 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998) ......................... 27
            C.20 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT
            STATUTES OR EXECUTIVE ORDERS—COMMERCIAL ITEMS (JAN 2017) ..................... 27
            C.21 MANDATORY WRITTEN DISCLOSURES ...................................................................... 28
SECTION D - CONTRACT DOCUMENTS, EXHIBITS, OR ATTACHMENTS ............................ 33
            D.1 QUALITY ASSURANCE SURVEILLANCE PLAN........................................................... 33
            D.2 WAGE DETERMINATIONS ............................................................................................... 33
            D.3 PAST PERFORMANCE QUESTIONNAIRE ...................................................................... 33


                                                                                                                                               Page 2 ofAPPX002
                                                                                                                                                        60
         Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 16 of 110
VA248-1-R-0713


         D.4 CONTRACTOR CERTIFICATION ..................................................................................... 33
         D.5 SUBCONTRACTING PLAN ................................................................................................ 33
SECTION E - SOLICITATION PROVISIONS .................................................................................... 34
         E.1 52.212-1 INSTRUCTIONS TO OFFERORS—COMMERCIAL ITEMS (OCT 2015) ....... 34
         E.2 52.203-98 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE
         CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS—REPRESENTATION
         (DEVIATION) (FEB 2015) ........................................................................................................... 38
         E.3 52.204-7 SYSTEM FOR AWARD MANAGEMENT (OCT 2016) ..................................... 39
         E.4 52.204-17 OWNERSHIP OR CONTROL OF OFFEROR (JUL 2016)................................ 40
         E.5 52.209-7 INFORMATION REGARDING RESPONSIBILITY MATTERS (JUL 2013) ..... 41
         E.6 52.212-2 EVALUATION—COMMERCIAL ITEMS (OCT 2014) ..................................... 41
         E.7 52.216-1 TYPE OF CONTRACT (APR 1984) ...................................................................... 45
         E.8 52.233-2 SERVICE OF PROTEST (SEP 2006) .................................................................. 45
         E.9 VAAR 852.209-70 ORGANIZATIONAL CONFLICTS OF INTEREST (JAN 2008) ........ 46
         E.10 VAAR 852.233-70 PROTEST CONTENT/ALTERNATIVE DISPUTE RESOLUTION
         (JAN 2008) .................................................................................................................................... 46
         E.11 VAAR 852.233-71 ALTERNATE PROTEST PROCEDURE (JAN 1998) ....................... 47
         E.12 VAAR 852.270-1 REPRESENTATIVES OF CONTRACTING OFFICERS (JAN 2008) 47
         E.13 VAAR 852.271-70 NONDISCRIMINATION IN SERVICES PROVIDED TO
         BENEFICIARIES (JAN 2008) ...................................................................................................... 48
         E.14 52.212-3 OFFEROR REPRESENTATIONS AND CERTIFICATIONS—COMMERCIAL
         ITEMS (JAN 2017) ....................................................................................................................... 48
         E.15 52.252-1 SOLICITATION PROVISIONS INCORPORATED BY REFERENCE (FEB
         1998) .............................................................................................................................................. 60




                                                                                                                                            Page 3 ofAPPX003
                                                                                                                                                     60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 17 of 110
VA248-17-R-0713

SECTION B - CONTINUATION OF SF 1449 BLOCKS
B.1 CONTRACT ADMINISTRATION DATA
(continuation from Standard Form 1449, block 18A.)

 1. Contract Administration: All contract administration matters will be handled by the following
individuals:

     a. CONTRACTOR:                     __________________________________________
        Title:                          __________________________________________
        Address:                        __________________________________________
        Telephone:                      __________________________________________
        Facsimile:                      __________________________________________
        E-mail:                         __________________________________________
        Federal Taxpayer ID Number      __________________________________________
        Dun and Bradstreet Number       __________________________________________

     b. GOVERNMENT: Contracting Officer (CO): Yamil O. Rodriguez 36C248
                    Department of Veterans Affairs
                    Network Contracting Office 8 (NCO 8)
                    8875 Hidden River Pkwy, Suite 525
                    Tampa, FL 33637

                         Administrative Contracting Officer: Rodney F. Cassidy 36C248
                         Department of Veterans Affairs
                         Network Contracting Office 8 (NCO 8)
                         8875 Hidden River Pkwy, Suite 525
                         Tampa, FL 33637

 2. CONTRACTOR REMITTANCE ADDRESS: All payments by the Government to the contractor
will be made in accordance with:

[x]                52.232-33, Payment by Electronic Funds Transfer – System for Award Management

[]                 52.232-36, Payment by Third Party

 3. INVOICES: Invoices shall be submitted in arrears:

      a. Quarterly []
      b. Semi-Annually []
      c. Other     [X] Monthly

 4. GOVERNMENT INVOICE ADDRESS: All Invoices from the contractor shall be submitted
electronically in accordance with VAAR Clause 852.232-72 to the following email address:

FACILITY DRIVEN, WILL BE PROVIDED UPON AWARD

 5. ACKNOWLEDGMENT OF AMENDMENTS: The offeror acknowledges receipt of amendments
to the Solicitation numbered and dated as follows:


          AMENDMENT NUMBER                                     DATE




                                                                                        Page 4 ofAPPX004
                                                                                                 60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 18 of 110
VA248-17-R-0713

        ______________________________           _________________________
        ______________________________           _________________________
        ______________________________           _________________________


6. REQUEST FOR PROPOSALS: Offerors must complete and return all information designated
   in FAR 52.212-1, Instructions to Offerors – Commercial Items, prior to the time specified in
   block 8 of SF1449 in order to be considered for award. Request for Proposals (RFP) offers for
   furnishing services identified within the schedule shall be submitted electronically to the Contract
   Specialist at Rodney.Cassidy@va.gov.

7. CAUTION: LATE submissions, Modifications, and Withdrawals: See Provision 52.212-1. All
   offers are subject to all terms and conditions of this solicitation.

8. ATTENTION LARGE BUSINESS: Large Businesses are to submit a Subcontracting Plan, in
   accordance with Federal Acquisition Regulation (FAR) 52.219-8, Utilization of Small Business
   Concerns, FAR 52.219-9, Small Business Subcontracting Plan and Veterans Affairs Acquisition
   Regulation (VAAR) 852.219-9, V e t e r a n A f f a i r s ( VA) Small Business Subcontracting Plan
   Minimum Requirement with their proposal. Refer to Attachment D.5, Subcontracting Plan Model.
   Goals are recommended and shall be expressed in terms of percentages of total planned dollars.
   Subcontracting plan is to include a description of the principal types of supplies and services to be
   subcontracted out and identification of the types planned for subcontracting in the area of Small,
   Small Disadvantaged, Woman-Owned, Hub-Zone, Service Disabled Veteran and Veteran-Owned
   Small Business concerns.

    In accordance with the United States Department of Veterans Affairs Office of Small and
    Disadvantaged Business Utilization (OSDBU) Subcontracting Plan Model the following goals are
    required for each of the socioeconomic group: Small Business (including Alaska Native
    Corporations (ANC) and Indian Tribes) 17.7%, Service Disabled Veteran-Owned Small Business
    3.0%, Veteran-Owned Small Business 5.0%, Small Disadvantaged Business (including ANC and
    Indian Tribes) 5.0%, Women-Owned Small Business 5.0% and HUBzone Small Business 3.0%.

    The offeror agrees, if awarded a contract, to use service-disabled veteran-owned small
    businesses or veteran-owned small businesses proposed as subcontractors in accordance with
    852.215-70 included herein, eligible Service-Disabled Veteran-Owned and Veteran-Owned Small
    Business Evaluation Factors, or to substitute one (1) or more service-disabled veteran owned small
    businesses or veteran-owned small businesses for subcontract work of the same or similar value.

9. SUBCONTRACTING COMMITMENTS--MONITORING AND COMPLIANCE (JUN 2011):
   This solicitation includes VAAR 852.215-70, Service-Disabled Veteran-Owned and Veteran-Owned
   Small Business Evaluation Factors, and VAAR 852.215-71, Evaluation Factor Commitments.
   Accordingly, any contract resulting from this solicitation will include these clauses. The contractor
   is advised in performing contract administration functions, the CO may use the services of a support
   contractor(s) to assist in assessing contractor compliance with the subcontracting commitments
   incorporated into the contract. To that end, the support contractor(s) may require access to the
   contractor's business records or other proprietary data to review such business records regarding
   contract compliance with this requirement. All support contractors conducting this review on behalf
   of VA will be required to sign an “Information Protection and Non-Disclosure and Disclosure of
   Conflicts of Interest Agreement” to ensure the contractor's business records or other proprietary data
   reviewed or obtained in the course of assisting the CO in assessing the contractor for compliance are
   protected to ensure information or data is not improperly disclosed or other impropriety occurs.
   Furthermore, if VA determines any services the support contractor(s) will perform in assessing
   compliance are advisory and assistance services as defined in FAR 2.101, Definitions, the support




                                                                                             Page 5 ofAPPX005
                                                                                                      60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 19 of 110
VA248-17-R-0713

    contractor(s) must also enter into an agreement with the contractor to protect proprietary information
    as required by FAR 9.505-4, obtaining access to proprietary information, paragraph (b). The
    contractor is required to cooperate fully and make available any records as may be required to
    enable the CO to assess the contractor compliance with the subcontracting commitments.

10. SUBCONTRACTING PLAN—MONITORING AND COMPLIANCE (JUN 2011): This
    solicitation includes FAR 52.219-9, Small Business Subcontracting Plan, and VAAR 852.219-9, VA
    Small Business Subcontracting Plan Minimum Requirement. Accordingly, any contract resulting
    from this solicitation will include these clauses. The contractor is advised in performing contract
    administration functions, the CO may use the services of a support contractor(s) to assist in
    assessing the contractor's compliance with the plan, including reviewing the contractor's
    accomplishments in achieving the subcontracting goals in the plan. To that end, the support
    contractor(s) may require access to the contractor's business records or other proprietary data to
    review such business records regarding the contractor's compliance with this requirement. All
    support contractors conducting this review on behalf of VA will be required to sign an “Information
    Protection and Non-Disclosure and Disclosure of Conflicts of Interest Agreement” to ensure the
    contractor's business records or other proprietary data reviewed or obtained in the course of assisting
    the CO in assessing the contractor for compliance are protected to ensure information or data is not
    improperly disclosed or other impropriety occurs. Furthermore, if VA determines any services the
    support contractor(s) will perform in assessing compliance are advisory and assistance services as
    defined in FAR 2.101, Definitions, the support contractor(s) must also enter into an agreement with
    the contractor to protect proprietary information as required by FAR 9.505-4, obtaining access to
    proprietary information, paragraph (b). The contractor is required to cooperate fully and make
    available any records as may be required to enable the CO to assess the contractor compliance with
    the subcontracting plan.

11. RATE DETERMINATION: The per diem rate is established by the current Medicaid rate for
    Medicaid approved Adult Day Health cares plus a fair market amount (percentage) to cover the cost
    of supplies, services, and equipment above that provided under Medicaid established by the local
    state Medicaid agency (SMA). Rates established after the effective date of this contract will
    constitute a modification to the contract.

    VA will use Medicaid rates for care.

B.2 PRICE/COST SCHEDULE
The offeror shall furnish all personnel to provide services necessary to provide Off-Site Community Adult
Day Care services to eligible beneficiaries within the catchment areas of the following VAMCs: Bay
Pines, NF/SG, Miami, Orlando, San Juan, Tampa, and West Palm Beach. All services shall be performed
at the Offeror’s facility. The Offeror shall provide professional and technical services to include
materials, supplies, equipment and qualified supervision specified herein.

Contract type: Fixed Price, Indefinite Quantity Contract, with an Economic Price Adjustment (EPA).

Place of Performance: Services shall be provided offsite at the Offeror’s Facility.

Period of Performance: The Award Date for one (1) base year with four (4) year options to renew to be
exercised at the sole discretion of the Government.

Task Order Procedures: Task order will be issued to fund the contract and as needed to modify
increases or decreases of funding as necessary. Task orders will not be issued per patient. The task order
will contain the required reference numbers for billing; such as contract number and order.




                                                                                               Page 6 ofAPPX006
                                                                                                        60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 20 of 110
VA248-17-R-0713

Minimum and Maximum Guaranteed: This contract includes a guaranteed minimum of a room for one
(1) veteran for one (1) day for the duration of the contract. Moreover, the contract maximum will be
determined upon award.

INVOICES: Invoices shall be submitted promptly to the authorizing facility by the 15th calendar day
following the end of the month in which services were rendered. All invoices must include the full name
and address of the Adult Day Health Care and shall reflect the patient's name, social security number,
number of days billed, level of care category, and per diem rate. Failure to include this information may
result in delayed payments.

MEDICARE/MEDICAID STANDARDS: The contractor is required to follow Medicare/Medicaid
standards for all VA placements, except Life Safety. Medicare/Medicaid clinical and program standards
are found in 42 CFR 483.

AUTHORIZATION: Authorizations for Adult Day Health Care will be accomplished on VA Form 10-
7078, Authorization and Invoice for Medical and Hospital Services. Each authorization validity period
will be from the initial effective date to disposition. Any extension to the original authorization validity
period, regardless of the number of days, requires a new VA Form 10-7078.

ANCILLARY COSTS: Ancillary costs are pre-approved costs for supplies or services not identified as
included in the all-inclusive rate or any other pre- authorized rate or schedule or payment for items or
services provided under this agreement. Ancillary costs such as medications, and special equipment, may
not be added to any invoice without written permission of the VA medical center placing the veteran. If
permission is received, the Adult Day Health Care must also submit the physician's order for the
medication/supply, the dispensing log, the supplier and the cost charged by the supplier to the Adult Day
Health Care, and what the Adult Day Health Care is charging the VA.

ECONOMIC PRICE ADJUSTMENT: This provision does not apply to ancillary services that may be
added or deleted from the agreement.

The per diem rate(s) will apply throughout the term of this contract, including extension period(s). The
rate(s) may be adjusted only to reflect a change in a Medicaid rate as authorized by the State Medicaid
Agency (SMA). Normally, this will be on an annual basis. The negotiated percentage above the
Medicaid rate, to cover the all-inclusive nature of the contract, will not be renegotiated; but will be
applied and added to the new Medicaid rate for the adjusted per diem rate for each level of care item.
This clause does not apply to rates for non-Medicaid Adult Day Health Care. In this regard, new rates
will be negotiated requiring a modification to the contract. Each per diem price adjustment under this
clause is subject to the following limitations:

Any adjustment shall be limited to the effect of increases or decreases in the approved State Medicaid
Agency (SMA's) patient care components within the affected Medicaid groups.

Adjustments will occur no more frequently than those issued by the State Medicaid Agency.

No adjustments will be made until the Contracting Officer receives a State Medicaid Agency
authenticated copy of the new rate, signed and dated in a conspicuous area at the top right of the
document by the authorized Adult Day Health Care official. Within ten days after this occurs, the
Contracting Officer will execute an approval signature and date at the approximate location of the Adult
Day Health Care official's signature, the action of which will serve as the effective date of the adjusted



                                                                                              Page 7 ofAPPX007
                                                                                                       60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 21 of 110
VA248-17-R-0713

rate. A copy of the fully executed document will be sent to the Adult Day Health Care official for record
keeping purposes.

PAYMENTS: Payments made by VA under this contract constitute the total cost of Adult Day Health
Care. No additional charges will be billed to Medicare Part B, the beneficiary or his/her family, either by
the Adult Day Health Care or any third part furnishing services or supplies required for such care, unless
and until specific prior authorization in writing is obtained from the VA facility authorizing placement.
The contractor will not solicit contributions, donations, or gifts from patients or family members.

TERMINATION OF SERVICES: VA reserves the right to remove any or all VA patients from the
Adult Day Health Care at any time, when it is determined to be in the best interest of VA or the patients.

Pricing Instructions: Pricing is based on Medicaid rates. A copy of the Medicaid rate for the
Offeror’s facility must be provided on a State’s letterhead.

Pricing Instructions: Pricing is based on Medicaid rates. A copy of the Medicaid rate for the
Offeror’s facility must be provided on a State’s letterhead.

Note: The Government reserves the right to send patients to facilities other than the Offeror should the
Veterans Affairs Medical Center (VAMC) physician determines it to be in the best interest of the patient.
Per procedure contracts for services provided at the contractor’s place of business shall be based on
Medicaid plus rates, and adjusted to ensure that the VAMC only pays for services provided. The
Government reserves the right to send patients to facilities other than the Offeror should the VAMC
physician determines it to be in the best interest of the patient. Per procedure contracts for services
provided at the contractor’s place of business shall be based on Medicaid rates, and adjusted to ensure that
the VAMC only pays for services provided.

VA acknowledges that, depending on the availability of resources at specific Indefinite-Delivery,
Indefinite-Quantity (IDIQ) holder facilities at specific times, acceptance of a referral may be
commercially impracticable for the IDIQ holder. In that event, the IDIQ holder may decline to accept an
authorization. If the IDIQ holder has determined that space is not available and will not accept the
Veteran, the Community Adult Day Health Care program personnel will seek another IDIQ contract and
an authorization will be issued when a match is found. Designated Adult Day Health Care (ADCHS)
program personnel will issue written authorizations for Veterans to the IDIQ holder. In accordance with
FAR FAR 16.505(b)(2)(i)(A) or FAR 16.505(b)(2)(i)(B), VA has determined it is in the best interest of
the Veteran to place the individual order without further competition because the need for these services
is sometimes urgent, and providing the opportunity to all IDIQ holders or other vendors would result in
unacceptable delays in fulfilling that need. Location primarily will be selected based on the Veteran’s
needs and proximity to the Veteran’s home.

Post Award Conference: The Contracting Officer (CO) will schedule a post award conference for
contract orientation purposes.


B.3 PERFORMANCE WORK STATEMENT
    A. Overview

    1. Authority: Title 38 United States Code (U.S.C.) 1720, Transfers for nursing home care; adult day
        health care and Title 38 Code of Federal Regulations (CFR), Section 17.38 (a)(1)(xi)(B). Sharing
        Authority and Federal Acquisition Regulation (FAR) part 15 Contracting By Negotiation.



                                                                                              Page 8 ofAPPX008
                                                                                                       60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 22 of 110
VA248-17-R-0713

     2. Policy/Handbook: VHA DIRECTIVE 1140.11,
http://www.bing.com/search?q=VHA+directive+1140.00&src=IEsearchBox&FORM=IENTTR&convers
ationid=
 VHAHandbook1141.03
http://www.bing.com/search?q=VHA%20directive%201141.03&qs=n&form=QBRE&sp=-
1&pq=vha%20directive%201141.03&sc=1-21&sk=&cvid=D7246B99ED7A46149CE4AAF1BF24A8EB

     3. Federal Acquisition Regulation (FAR) – Indefinite Delivery Contract (IDC). In accordance
with FAR 16.504, Indefinite-Quantity Contracts, this is an IDC for the period. The award will be for one
(1) base year with four (4)-one (1) year options. A binding contract is formed, in accordance with the
terms and conditions of this IDC, when the Department of Veterans Affairs (VA) agrees to place a patient
in the Adult Day Health Care (ADHC) and the ADHC agrees to accept the patient. Upon acceptance by
the Contractor of beneficiaries of VA, all terms and clauses of this IDC shall apply during such time as
VA patient remains in that ADC at the expense of VA.

    2. Services Rendered at VA Per Diem Rates. Upon acceptance of a VA patient by the ADHC, if
and when requested by the VA Contracting Officer or authorized representative, the Contractor shall
furnish all supplies and services herein described, at the hourly rates. VA is obligated only to the extent
authorized placement of patients is made in accordance with this IDC.

    Background/Introduction. The Adult Day Health Care (ADHC) program is a key component of the
Veterans Health Administration (VHA) continuum of care. The Contractor agrees to provide in
accordance with the terms and conditions stated herein to the U.S. Department of Veterans Affairs Health
Care System, in Florida at the prices specified in the section titled Schedule of Items of this IDC.
Facilities in the ADHC program shall cooperate with VA staff in referral of appropriate veterans for care
and accept veterans of which they have the capability/capacity to care.        The term, “facilities,” shall
include but not be limited to rooms, wards, sections, eating areas, drinking fountains, entrances, and other
like areas. VA shall have the right to inspect the ADHC and all appurtenances by authorized VA
representative(s) to ensure that acceptable standards are maintained and that the necessary care to
maintain the well-being of the patient is rendered.


    B. Requirements

     1. General. Adult Day Health Care facilities in the ADHC program shall ensure that care meets the
health needs and promotes the maximum well-being of VA patients. ADHC care will be furnished to
ensure the total medical, nursing, and psychosocial needs of VA beneficiaries. VA developed quality of
care standards utilizing Agency for Health Care Administration (AHCA) inspection criteria. See VHA
Handbook 1143.2, “VHA Adult Day Health Care Oversight Procedures (June 4, 2004) a copy of which is
available at: http://www.va.gov/vhapublications/publications.cfm?pub=2. VA often has a particular need
for specialty care services in the ADHC program. The VA requires ADHCs to have capacity to ensure
their ability to take referrals when requested. The ADHC also must be able to accept VA referrals in a
timely fashion (ideally within 24 hours of request). Duly authorized representatives of VA will provide
quality oversight visits to veterans placed to assure continuity of care. These visits do not substitute nor
relieve the ADHC in any way of the responsibility for the daily care and medical treatment of the veteran.
The hourly rate(s) established in this IDC will include the cost of care and transport to and from the
ADHC, if available. Full attention shall be given to motivating and educating patients to achieve and
maintain independence in the activities of daily living. Every effort shall be made to keep patients
ambulatory and to achieve an optimal level of self-care.

    2. Termination of Services. VA reserves the right to remove any or all VA patients from the
       ADHC at any time when it is determined to be in the best interest of VA or the patients without
       additional costs to the Government.



                                                                                              Page 9 ofAPPX009
                                                                                                       60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 23 of 110
VA248-17-R-0713


    3. VA Authorizations. Authorization for ADHC care will be submitted on VA Form 10-7078,
“Authorization and Invoice for Medical and Hospital Services.” Each authorization validity period will
be noted on the VA Form 10-7078 with a beginning and end date. Any extension to the original
authorization validity period, regardless of the number of days, requires a new VA Form 10-7078.

    4. Primary Medical Coverage. The provider is responsible for general medical care, urgent
      Evaluation and intervention.

   5. Emergency Care; Financial Responsibility; Advanced Directives. In emergencies, ADHC staff
will utilize the 911 local emergency systems as for any patient and notify the VA ADHC coordinator.
Advance directives or living wills shall be adhered to according to ADHC physician’s orders. When
private hospitalization or emergency services are required, the patient, spouse, financial guardian or
insurer is financially responsible. This includes the cost of necessary transportation for such care..

   6. HIPAA Compliance. HIPAA compliance is required. The Contractor must adhere to the
provisions of Public Law 104-191, Health Insurance Portability and Accountability Act (HIPAA) of 1996
and the National Standards to Protect the Privacy and Security of Protected Health Information (PHI). As
required by HIPAA, the Department of Health and Human Services (HHS) has promulgated rules
governing the security and use and disclosure of protected health information by covered entities,
including the Department of Veterans Affairs (VA). In accordance with HIPAA, the Contractor may be
required to enter into a Business Associate Agreement (BAA) with VA, but VACO has recognized
ADHC Facilities as an entity that does not require a BAA as long as they are conducting health care on
VA’s behalf. The ADHC care program qualifies as a medical service, so no BAA is required.

   7. State Licensure; Access to ADHC Quality of Care Reports (QASP Indicator #1). The ADHC
must maintain a current and unrestricted state license to operate. Changes in the status of the licensure
will be immediately reported to the VA Hospital ADHC Program. VA will monitor the professional care
and administrative management of services provided to VA beneficiaries under this IDC, through one or
any combination of the following methods: reviews of State agencies reports; on-site inspection of the
ADHC by VA staff; and/or on-site monitoring of VA patients. The ADHC shall provide VA with copies
of all State agency reports when requested, and cooperate fully with VA’s quality improvement or quality
assurance program functions relating to this IDC, including VA’s on-site inspection and monitoring. The
VA Contracting Officer shall make all final determinations as to the Contractor’s reasonable cooperation
with VA and compliance with these requirements.

   8. Corrective Action Plan (QASP Indicator #2). The ADHC will cooperate with timely
development of Corrective Action Plans (CAPs) related to identified deficiencies and related to State,
Federal or VA surveys. The ADHC will develop in the time period specified by VA timely and
appropriate CAPs for VA surveys or investigation of complaints related to quality of care or sentinel
events in accordance with Agency for Health Care Administration (AHCA) guidelines, however, not to
exceed 30 days. The ADHC will also supply related documents or data as specified by VA. The CAPs
will include but are not limited to the following criteria and shall:

            a. Contain elements detailing how the ADHC will correct the deficiency as it relates to the
               individual;
            b. Indicate how the ADHC will act to protect residents in similar situations;
            c. Include the measures the ADHC will take or systems that will be altered to ensure that
               the problem will not recur. The ADHC must look at the system and determine if a
               change to the existing system will work, if a new system is necessary, or if a system does
               not exist and must be developed;
            d. Indicate how the ADHC plans to monitor performance to make sure that solutions are
               permanent. The ADHC must develop a quality assurance tool for ensuring that



                                                                                           Page 10 ofAPPX010
                                                                                                     60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 24 of 110
VA248-17-R-0713

               correction is achieved and sustained. This tool must be implemented. Failure to
               implement a quality assurance tool to sustain compliance will reflect that the ADC has an
               ineffective quality assurance system; and
            e. Provide dates when corrective action will be completed.

   9. Life Safety Code. The ADHC’s building shall conform to the most recent standards of the Life
Safety Code (National Fire Protection Association Standard #101) in effect on the date of the IDC award
and compliance with all applicable Federal, State and local regulations. The administrator of the ADHC is
required to notify the VA Contracting Officer in writing at least thirty (30) calendar days prior to any
planned facility changes that could impact the Life Safety Code and other safety features of the facility
which were in existence at the time this IDC became effective. The VA Contracting Officer will notify
the VA Safety Manager responsible for the Life Safety Code inspection of the ADHC and he/she will
review (inspect the facility if required) the proposed changes and provide necessary approval or
disapproval of the ADHC to house veterans during and/or after the proposed changes. These changes
may include but are not limited to:

        a. Interior changes requiring VA approval. Some examples of facility changes that require the
        VA Contracting Officer notification are as follows: interior finish, corridor partitions/walls,
        linen or trash chutes, exits, emergency lighting, fire alarm systems, automatic sprinklers, smoke
        barrier walls or doors, oxygen systems, compressed gas storage, HVAC, electrical and fuel gas
        systems.

        b. Natural disasters. In the event of a natural disaster (flood, tornado, etc.), the ADHC shall
        communicate all action plans to VA. The action plans will at a minimum identify a temporary
        operational emergency service plan.

        c. Major construction; additions; and renovations. Major construction including building
        additions or other renovations which may affect physical plant integrity; SHALL MEET latest
        NFPA 101 Life/Safety Code requirements as well as any additional VA ADHC construction
        standards in place at the time of renovation or alteration.


   10. Acceptable Safety and Sanitation Practices. Acceptable safety and sanitation practices shall be
observed throughout the facility. The ADHC will address employee and patient safety practices through
staff orientation, training and adherence to related policy or procedures to provide a safe and clean
environment.

   11. Hospitalization; Notification of Death of Veterans. In the event of a death or injury of any
veteran, the Contractor agrees to notify VA immediately.

   12. Reportable Events (QASP Indicator #4). VA requires ADHCs to report to the ADHC
Coordinator at VA any of the following events within 24-hours or immediately the first business day after
a weekend or holiday:
       1) Sentinel events;
       2) When there is a change of ownership of the ADHC;
       3) When there is a change of ADHC administrator or Director of Nursing/Director of Nursing
       Service;
       4) Substantiated allegations of mistreatment, neglect, abuse or misappropriation of any resident or
       property;
       5) Elopements of any residents pursuant to state regulations;
       6) Infectious outbreaks;




                                                                                           Page 11 ofAPPX011
                                                                                                     60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 25 of 110
VA248-17-R-0713

        7) Resident to resident or resident to staff altercations resulting in any injury that is other than
        minor;
        8) Copies of annual surveys or substantiated complaint investigations conducted by a State
        oversight agency; and
        9) Adverse events.

Reporting shall include date of occurrence and patient disposition and outcome.

        1) A fall resulting in death or injury;
        2) Elopement resulting in a missing patient;
        3) Patient abuse confirmed or under suspicion;
        4) A medication error resulting in patient illness or injury;
        5) Death related to an unconfirmed or suspicious cause.

When an adverse event occurs involving an ADHC Veteran which is not determined to be a Sentinel
Event but that the State requires that the occurrence be reported to the State, such event is also to be
reported to VA’s ADHC program office. Some adverse events, such as minor medication errors without
catastrophic outcomes, are managed by the ADHC in the context of their quality improvement programs.

   13. VA Actions Regarding Serious Quality of Care Deficiencies. In cases of serious deficiencies
affecting the health or safety of veterans or in cases of continued uncorrected deficiencies, VA will take
one or more of the following actions in accordance with the terms and clauses of the IDC and applicable
procurement regulations:

            a.   Increase VA staffing monitoring until the State survey agency clears the deficiency;
            b.   Suspend placement of veterans in the ADHC;
            c.   Remove or transfer veterans under the IDC from the subject ADHC;
            d.   Not renew the IDC; and/or
            e.   Terminate the IDC.

   14. VA Staff Access to ADHC Records (QASP Indicator #5). All medical records concerning the
veteran’s care in the ADHC will be readily accessible to VA. Upon discharge or the death of a patient,
medical records will be retained by the ADHC for a period of at least five (5) years following termination
of care. Patient records will be maintained in conformance with the Privacy Act of 1974 (5 U.S.C. §
552a). A medical record shall be maintained for each patient, which includes at least the following:

        a. VAHCS Referral Package to the ADHC:

                 1. Copy of agency application History & Physical information, Medication List;
                 2. Copy of Authorization Agreement (VAF 10-7078).

        b.    Patient Clinical Record: The ADHC must maintain clinical records on each veteran in
        accordance with accepted professional standards and practice. The clinical record must be:
        complete, accurately documented, readily accessible, systematically organized, and legible.
        Clinical records must contain at a minimum:

                 1. Sufficient information to identify the resident;
                 2. A record of the veteran’s assessments, including those assessments performed by
                    services under the IDC with the ADHC;
                 3. The plan of care and services including medication administration, provided by
                    ADHC staff and services provided under the IDC with the ADHC;
                 4. Interdisciplinary progress notes to include effect of care provided, veterans’ response
                    to treatment, change in condition, and changes in treatment;



                                                                                             Page 12 ofAPPX012
                                                                                                       60
     Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 26 of 110
VA248-17-R-0713

                5.   Allergies;
                6.   Person to contact in an emergency situation;
                7.   Name of attending medical practitioner; and
                8.   Advanced directives if available.

        c. Clinical Record Safeguards: The ADHC must safeguard clinical record information against
        loss, destruction, or unauthorized use. If the ADHC maintains a veteran’s record by computer,
        electronic signatures are acceptable. If attestation is done on computer records, safeguards to
        prevent unauthorized access and to provide for reconstruction of information must be in place.


   15. VA Health Care System Consultation/Resources.
                 (a) Transportation: Will be provided by the ADHC if available in the center’s area and
cost will be covered by the hourly rate paid by the VA. Payments begin when patient gets to ADHC.
                  (a)(i) Included areas are as followed: VAMCs: Bay Pines 10000 Bay Pines Blvd St
Petersburg, FL 33708, NF/SG 1601 SW Archer Rd Gainesville, FL 32608, Miami 1201 NW 16th St.
Miami FL 33125, Orlando 5201 Raymond St. Orlando FL,32803, San Juan 10 Calle Casia San Juan PR
00921, Tampa 13000 Bruce B. Downs Blvd Tampa, FL 33612, and West Palm Beach 7305 N Military
Trail West Palm Beach, FL 33410

   16. Charitable Contributions. The ADHC will not solicit contributions, donations, or gifts from
patients or family members. Note: Established charitable fundraising activities of an ADHC fall outside
the scope of this language.

   17. ADC Billing (QASP Indicator #6). Invoices for care and ancillary services shall be submitted
promptly to the ADHC COR by the 15th calendar day following the end of the month in which services
were rendered. The ADHC will promptly notify the VA ADHC Coordinator regarding any change in
Veteran status: discharge, transfer, against medical advice (AMA), hospitalization, death and/or any
changes in payer source and any ability to complete timely billing.

   18. Minimum Quantities; VA Payment. It is impossible to determine the exact or estimated
amount, which will be expended under this IDC. No obligation will be incurred by VA under this IDC,
until authorizations are issued for ADHC attendance. VA agrees to make payment on a timely basis for
services rendered in accordance with such authorizations upon receipt of proper invoices submitted by the
ADHC as outlined in this IDC. VA will make payment for the hours attended by a recipient.

   19. VA Payments. Payments made by VA under any contract pursuant to this IDC, constitute the
total cost of ADHC. No additional charges will be billed to Medicare, Medicaid, or private insurance, the
beneficiary or his/her family, either by the ADHC or any third party furnishing services or supplies
required for such care, unless and until specific prior authorization in writing is obtained from the VA
facility authorizing placement. The patient, family and any other entitlement programs (e.g., Medicare,
Medicaid, etc.) will not be billed for uncovered services or costs during the VA contract period. This
constitutes double-billing and Federal fraud.


                                  Department of Veterans Affairs
                             Attn: Social Work Service (122) ADCHS
                Address: FACILITY DRIVEN, WILL BE PROVIDED UPON AWARD




                             END PERFORMANCE WORK STATEMENT



                                                                                           Page 13 ofAPPX013
                                                                                                     60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 27 of 110
VA248-17-R-0713


SECTION C - CONTRACT CLAUSES
C.1 52.212-4 CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS (MAY 2015)
 (a) Inspection/Acceptance. The Contractor shall only tender for acceptance those items that conform to
the requirements of this contract. The Government reserves the right to inspect or test any supplies or
services that have been tendered for acceptance. The Government may require repair or replacement of
nonconforming supplies or performance of nonconforming services at no increase in contract price. If
repair/replacement or performance will not correct the defects or is not possible, the Government may
seek an equitable price reduction or adequate consideration for acceptance of nonconforming supplies or
services. The Government must exercise its post-acceptance rights—

  (1) Within a reasonable time after the defect was discovered or should have been discovered; and

  (2) Before any substantial change occurs in the condition of the item, unless the change is due to the
defect in the item.

 (b) Assignment. The Contractor or its assignee may assign its rights to receive payment due as a result of
performance of this contract to a bank, trust company, or other financing institution, including any
Federal lending agency in accordance with the Assignment of Claims Act (31 U.S.C. 3727). However,
when a third party makes payment (e.g., use of the Government wide commercial purchase card), the
Contractor may not assign its rights to receive payment under this contract.

 (c) Changes. Changes in the terms and conditions of this contract may be made only by written
agreement of the parties.

 (d) Disputes. This contract is subject to 41 U.S.C. chapter 71, Contract Disputes. Failure of the parties to
this contract to reach agreement on any request for equitable adjustment, claim, appeal or action arising
under or relating to this contract shall be a dispute to be resolved in accordance with the clause at FAR
52.233-1, Disputes, which is incorporated herein by reference. The Contractor shall proceed diligently
with performance of this contract, pending final resolution of any dispute arising under the contract.

 (e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein by reference.

  (f) Excusable delays. The Contractor shall be liable for default unless nonperformance is caused by an
occurrence beyond the reasonable control of the Contractor and without its fault or negligence such as,
acts of God or the public enemy, acts of the Government in either its sovereign or contractual capacity,
fires, floods, epidemics, quarantine restrictions, strikes, unusually severe weather, and delays of common
carriers. The Contractor shall notify the Contracting Officer in writing as soon as it is reasonably possible
after the commencement of any excusable delay, setting forth the full particulars in connection therewith,
shall remedy such occurrence with all reasonable dispatch, and shall promptly give written notice to the
Contracting Officer of the cessation of such occurrence.

 (g) Invoice.

  (1) The Contractor shall submit an original invoice and three copies (or electronic invoice, if
authorized) to the address designated in the contract to receive invoices. An invoice must include—

   (i) Name and address of the Contractor;

   (ii) Invoice date and number;


                                                                                              Page 14 ofAPPX014
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 28 of 110
VA248-17-R-0713


   (iii) Contract number, contract line item number and, if applicable, the order number;

   (iv) Description, quantity, unit of measure, unit price and extended price of the items delivered;

    (v) Shipping number and date of shipment, including the bill of lading number and weight of
shipment if shipped on Government bill of lading;

   (vi) Terms of any discount for prompt payment offered;

   (vii) Name and address of official to whom payment is to be sent;

   (viii) Name, title, and phone number of person to notify in event of defective invoice; and

   (ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN on the invoice only if
required elsewhere in this contract.

   (x) Electronic funds transfer (EFT) banking information.

      (A) The Contractor shall include EFT banking information on the invoice only if required elsewhere
in this contract.

     (B) If EFT banking information is not required to be on the invoice, in order for the invoice to be a
proper invoice, the Contractor shall have submitted correct EFT banking information in accordance with
the applicable solicitation provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—System for Award Management, or 52.232-34, Payment by Electronic Funds Transfer—Other
Than System for Award Management), or applicable agency procedures.

    (C) EFT banking information is not required if the Government waived the requirement to pay by
EFT.

   (2) Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C. 3903) and Office
of Management and Budget (OMB) prompt payment regulations at 5 CFR part 1315.

 (h) Patent indemnity. The Contractor shall indemnify the Government and its officers, employees and
agents against liability, including costs, for actual or alleged direct or contributory infringement of, or
inducement to infringe, any United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of such claims and
proceedings.

 (i) Payment.—

  (1) Items accepted. Payment shall be made for items accepted by the Government that have been
delivered to the delivery destinations set forth in this contract.

  (2) Prompt payment. The Government will make payment in accordance with the Prompt Payment Act
(31 U.S.C. 3903) and prompt payment regulations at 5 CFR part 1315.

   (3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see 52.212-5(b) for
the appropriate EFT clause.

   (4) Discount. In connection with any discount offered for early payment, time shall be computed from
the date of the invoice. For the purpose of computing the discount earned, payment shall be considered to


                                                                                             Page 15 ofAPPX015
                                                                                                       60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 29 of 110
VA248-17-R-0713


have been made on the date which appears on the payment check or the specified payment date if an
electronic funds transfer payment is made.

  (5) Overpayments. If the Contractor becomes aware of a duplicate contract financing or invoice
payment or that the Government has otherwise overpaid on a contract financing or invoice payment, the
Contractor shall—

    (i) Remit the overpayment amount to the payment office cited in the contract along with a description
of the overpayment including the—

     (A) Circumstances of the overpayment (e.g., duplicate payment, erroneous payment, liquidation
errors, date(s) of overpayment);

     (B) Affected contract number and delivery order number, if applicable;

     (C) Affected contract line item or subline item, if applicable; and

     (D) Contractor point of contact.

   (ii) Provide a copy of the remittance and supporting documentation to the Contracting Officer.

  (6) Interest.

    (i) All amounts that become payable by the Contractor to the Government under this contract shall
bear simple interest from the date due until paid unless paid within 30 days of becoming due. The interest
rate shall be the interest rate established by the Secretary of the Treasury as provided in 41 U.S.C. 7109,
which is applicable to the period in which the amount becomes due, as provided in (i)(6)(v) of this clause,
and then at the rate applicable for each six-month period as fixed by the Secretary until the amount is
paid.

   (ii) The Government may issue a demand for payment to the Contractor upon finding a debt is due
under the contract.

   (iii) Final decisions. The Contracting Officer will issue a final decision as required by 33.211 if—

    (A) The Contracting Officer and the Contractor are unable to reach agreement on the existence or
amount of a debt within 30 days;

     (B) The Contractor fails to liquidate a debt previously demanded by the Contracting Officer within
the timeline specified in the demand for payment unless the amounts were not repaid because the
Contractor has requested an installment payment agreement; or

    (C) The Contractor requests a deferment of collection on a debt previously demanded by the
Contracting Officer (see 32.607-2).

    (iv) If a demand for payment was previously issued for the debt, the demand for payment included in
the final decision shall identify the same due date as the original demand for payment.

   (v) Amounts shall be due at the earliest of the following dates:

     (A) The date fixed under this contract.




                                                                                             Page 16 ofAPPX016
                                                                                                       60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 30 of 110
VA248-17-R-0713


    (B) The date of the first written demand for payment, including any demand for payment resulting
from a default termination.

    (vi) The interest charge shall be computed for the actual number of calendar days involved beginning
on the due date and ending on—

     (A) The date on which the designated office receives payment from the Contractor;

    (B) The date of issuance of a Government check to the Contractor from which an amount otherwise
payable has been withheld as a credit against the contract debt; or

    (C) The date on which an amount withheld and applied to the contract debt would otherwise have
become payable to the Contractor.

    (vii) The interest charge made under this clause may be reduced under the procedures prescribed in
32.608-2 of the Federal Acquisition Regulation in effect on the date of this contract.

 (j) Risk of loss. Unless the contract specifically provides otherwise, risk of loss or damage to the supplies
provided under this contract shall remain with the Contractor until, and shall pass to the Government
upon:

  (1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin; or

   (2) Delivery of the supplies to the Government at the destination specified in the contract, if
transportation is f.o.b. destination.

 (k) Taxes. The contract price includes all applicable Federal, State, and local taxes and duties.

  (l) Termination for the Government's convenience. The Government reserves the right to terminate this
contract, or any part hereof, for its sole convenience. In the event of such termination, the Contractor shall
immediately stop all work hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the Contractor shall be paid a
percentage of the contract price reflecting the percentage of the work performed prior to the notice of
termination, plus reasonable charges the Contractor can demonstrate to the satisfaction of the Government
using its standard record keeping system, have resulted from the termination. The Contractor shall not be
required to comply with the cost accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor's records. The Contractor shall
not be paid for any work performed or costs incurred which reasonably could have been avoided.

  (m) Termination for cause. The Government may terminate this contract, or any part hereof, for cause in
the event of any default by the Contractor, or if the Contractor fails to comply with any contract terms and
conditions, or fails to provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be liable to the Contractor
for any amount for supplies or services not accepted, and the Contractor shall be liable to the Government
for any and all rights and remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a termination for convenience.

 (n) Title. Unless specified elsewhere in this contract, title to items furnished under this contract shall
pass to the Government upon acceptance, regardless of when or where the Government takes physical
possession.



                                                                                               Page 17 ofAPPX017
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 31 of 110
VA248-17-R-0713


 (o) Warranty. The Contractor warrants and implies that the items delivered hereunder are merchantable
and fit for use for the particular purpose described in this contract.

 (p) Limitation of liability. Except as otherwise provided by an express warranty, the Contractor will not
be liable to the Government for consequential damages resulting from any defect or deficiencies in
accepted items.

 (q) Other compliances. The Contractor shall comply with all applicable Federal, State and local laws,
executive orders, rules and regulations applicable to its performance under this contract.

 (r) Compliance with laws unique to Government contracts. The Contractor agrees to comply with 31
U.S.C. 1352 relating to limitations on the use of appropriated funds to influence certain Federal contracts;
18 U.S.C. 431 relating to officials not to benefit; 40 U.S.C. chapter 37, Contract Work Hours and Safety
Standards; 41 U.S.C. chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C. 2409 relating to
whistleblower protections; 49 U.S.C. 40118, Fly American; and 41 U.S.C. chapter 21 relating to
procurement integrity.

 (s) Order of precedence. Any inconsistencies in this solicitation or contract shall be resolved by giving
precedence in the following order:

  (1) The schedule of supplies/services.

   (2) The Assignments, Disputes, Payments, Invoice, Other Compliances, Compliance with Laws Unique
to Government Contracts, and Unauthorized Obligations paragraphs of this clause;

  (3) The clause at 52.212-5.

  (4) Addenda to this solicitation or contract, including any license agreements for computer software.

  (5) Solicitation provisions if this is a solicitation.

  (6) Other paragraphs of this clause.

  (7) The Standard Form 1449.

  (8) Other documents, exhibits, and attachments

  (9) The specification.

 (t) System for Award Management (SAM).

   (1) Unless exempted by an addendum to this contract, the Contractor is responsible during performance
and through final payment of any contract for the accuracy and completeness of the data within the SAM
database, and for any liability resulting from the Government's reliance on inaccurate or incomplete data.
To remain registered in the SAM database after the initial registration, the Contractor is required to
review and update on an annual basis from the date of initial registration or subsequent updates its
information in the SAM database to ensure it is current, accurate and complete. Updating information in
the SAM does not alter the terms and conditions of this contract and is not a substitute for a properly
executed contractual document.

  (2)(i) If a Contractor has legally changed its business name, "doing business as" name, or division
name (whichever is shown on the contract), or has transferred the assets used in performing the contract,


                                                                                             Page 18 ofAPPX018
                                                                                                       60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 32 of 110
VA248-17-R-0713


but has not completed the necessary requirements regarding novation and change-of-name agreements in
FAR subpart 42.12, the Contractor shall provide the responsible Contracting Officer a minimum of one
business day's written notification of its intention to (A) change the name in the SAM database; (B)
comply with the requirements of subpart 42.12; and (C) agree in writing to the timeline and procedures
specified by the responsible Contracting Officer. The Contractor must provide with the notification
sufficient documentation to support the legally changed name.

    (ii) If the Contractor fails to comply with the requirements of paragraph (t)(2)(i) of this clause, or fails
to perform the agreement at paragraph (t)(2)(i)(C) of this clause, and, in the absence of a properly
executed novation or change-of-name agreement, the SAM information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be incorrect information within
the meaning of the "Suspension of Payment" paragraph of the electronic funds transfer (EFT) clause of
this contract.

   (3) The Contractor shall not change the name or address for EFT payments or manual payments, as
appropriate, in the SAM record to reflect an assignee for the purpose of assignment of claims (see Subpart
32.8, Assignment of Claims). Assignees shall be separately registered in the SAM database. Information
provided to the Contractor's SAM record that indicates payments, including those made by EFT, to an
ultimate recipient other than that Contractor will be considered to be incorrect information within the
meaning of the "Suspension of payment" paragraph of the EFT clause of this contract.

  (4) Offerors and Contractors may obtain information on registration and annual confirmation
requirements via SAM accessed through https://www.acquisition.gov.

 (u) Unauthorized Obligations.

   (1) Except as stated in paragraph (u)(2) of this clause, when any supply or service acquired under this
contract is subject to any End User License Agreement (EULA), Terms of Service (TOS), or similar legal
instrument or agreement, that includes any clause requiring the Government to indemnify the Contractor
or any person or entity for damages, costs, fees, or any other loss or liability that would create an Anti-
Deficiency Act violation (31 U.S.C. 1341), the following shall govern:

   (i) Any such clause is unenforceable against the Government.

    (ii) Neither the Government nor any Government authorized end user shall be deemed to have agreed
to such clause by virtue of it appearing in the EULA, TOS, or similar legal instrument or agreement. If the
EULA, TOS, or similar legal instrument or agreement is invoked through an “I agree” click box or other
comparable mechanism (e.g., “click-wrap” or “browse-wrap” agreements), execution does not bind the
Government or any Government authorized end user to such clause.

    (iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or
agreement.

  (2) Paragraph (u)(1) of this clause does not apply to indemnification by the Government that is
expressly authorized by statute and specifically authorized under applicable agency regulations and
procedures.

(v) Incorporation by reference. The Contractor’s representations and certifications, including those
completed electronically via the System for Award Management (SAM), are incorporated by reference
into the contract.


                                                                                                 Page 19 ofAPPX019
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 33 of 110
VA248-17-R-0713


(End of Clause)

ADDENDUM to FAR 52.212-4 CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS

 Clauses that are incorporated by reference (by Citation Number, Title, and Date), have the same force
and effect as if they were given in full text. Upon request, the Contracting Officer will make their full text
available.

 The following clauses are incorporated into 52.212-4 as an addendum to this contract:

C.2 52.203-99 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE
CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS (DEVIATION) (FEB 2015)
 (a) The Contractor shall not require employees or contractors seeking to report fraud, waste, or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such waste, fraud, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

 (b) The contractor shall notify employees that the prohibitions and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.

 (c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

 (d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, 2015 (Pub. L. 113-235), use of funds appropriated (or
otherwise made available) under that or any other Act may be prohibited, if the Government determines
that the Contractor is not in compliance with the provisions of this clause.

    (2) The Government may seek any available remedies in the event the contractor fails to comply with
the provisions of this clause.
(End of Clause)

C.3 52.209-5 REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID TAX
LIABILITY OR A FELONY CONVICTION UNDER ANY FEDERAL LAW
(DEVIATION)(MAR 2012)
 (a) In accordance with Division H, sections 8124 and 8125 of P.L. 112-74 and sections 738 and 739 of
P.L. 112-55 none of the funds made available by either Act may be used to enter into a contract with any
corporation that—

    (1) Has an unpaid federal tax liability, unless the agency has considered suspension or debarment of
the corporation and the Suspension and Debarment Official has made a determination that this action is
not necessary to protect the interests of the Government.

   (2) Has a felony criminal violation under any Federal or State law within the preceding 24 months,
unless the agency has considered suspension or debarment of the corporation and Suspension and




                                                                                               Page 20 ofAPPX020
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 34 of 110
VA248-17-R-0713


Debarment Official has made a determination that this action is not necessary to protect the interests of
the Government.

 (b) The Offeror represents that—

     (1) The offeror does [ ] does not [ ] have any unpaid Federal tax liability that has been assessed and
that is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

     (2) The offeror, its officers or agents acting on its behalf have [ ] have not [ ] been convicted of a
felony criminal violation under a Federal or State law within the preceding 24 months.

(End of Provision)

C.4 52.216-18 ORDERING (OCT 1995)
  (a) Any supplies and services to be furnished under this contract shall be ordered by issuance of delivery
orders or task orders by the individuals or activities designated in the Schedule. Such orders may be
issued from the effective date of the contract through the end of the effective period.
 (b) All delivery orders or task orders are subject to the terms and conditions of this contract. In the event
of conflict between a delivery order or task order and this contract, the contract shall control.
  (c) If mailed, a delivery order or task order is considered "issued" when the Government deposits the
order in the mail. Orders may be issued orally, by facsimile, or by electronic commerce methods only if
authorized in the Schedule.
                                                     (End of Clause)

C.5 52.216-19 ORDER LIMITATIONS (OCT 1995)
 (a) Minimum order. When the Government requires supplies or services covered by this contract in an
amount of less than one (1) patient, the Government is not obligated to purchase, nor is the Contractor
obligated to furnish, those supplies or services under the contract.
 (b) Maximum order. The Contractor is not obligated to honor—
   (1) Any order for a single item more than fifty (50) patients;
   (2) Any order for a combination of items more than fifty (50) patients; or
   (3) A series of orders from the same ordering office within five (5) days that together call for quantities
exceeding the limitation in paragraph (b)(1) or (2) of this section.
 (c) If this is a requirements contract (i.e., includes the Requirements clause at subsection 52.216-21 of
the Federal Acquisition Regulation (FAR)), the Government is not required to order a part of any one
requirement from the Contractor if that requirement exceeds the maximum-order limitations in paragraph
(b) of this section.
 (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any order
exceeding the maximum order limitations in paragraph (b), unless that order (or orders) is returned to the
ordering office within one (1) days after issuance, with written notice stating the Contractor's intent not to
ship the item (or items) called for and the reasons. Upon receiving this notice, the Government may
acquire the supplies or services from another source.
                                                          (End of Clause)

C.6 52.216-22 INDEFINITE QUANTITY (OCT 1995)
 (a) This is an indefinite-quantity contract for the supplies or services specified, and effective for the
period stated, in the Schedule. The quantities of supplies and services specified in the Schedule are
estimates only and are not purchased by this contract.
 (b) Delivery or performance shall be made only as authorized by orders issued in accordance with the
Ordering clause. The Contractor shall furnish to the Government, when and if ordered, the supplies or
services specified in the Schedule up to and including the quantity designated in the Schedule as the


                                                                                               Page 21 ofAPPX021
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 35 of 110
VA248-17-R-0713


"maximum." The Government shall order at least the quantity of supplies or services designated in the
Schedule as the "minimum."
  (c) Except for any limitations on quantities in the Order Limitations clause or in the Schedule, there is no
limit on the number of orders that may be issued. The Government may issue orders requiring delivery to
multiple destinations or performance at multiple locations.
  (d) Any order issued during the effective period of this contract and not completed within that period
shall be completed by the Contractor within the time specified in the order. The contract shall govern the
Contractor's and Government's rights and obligations with respect to that order to the same extent as if the
order were completed during the contract's effective period; provided, that the Contractor shall not be
required to make any deliveries under this contract after the end of the completion period..
(End of Clause)

C.7 52.217-8 OPTION TO EXTEND SERVICES (NOV 1999)
 The Government may require continued performance of any services within the limits and at the rates
specified in the contract. These rates may be adjusted only as a result of revisions to prevailing labor rates
provided by the Secretary of Labor. The option provision may be exercised more than once, but the total
extension of performance hereunder shall not exceed 6 months. The Contracting Officer may exercise the
option by written notice to the Contractor within 15 days.

                                              (End of Clause)

C.8 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)
 (a) The Government may extend the term of this contract by written notice to the Contractor within 15
days; provided that the Government gives the Contractor a preliminary written notice of its intent to
extend at least 30 days before the contract expires. The preliminary notice does not commit the
Government to an extension.
 (b) If the Government exercises this option, the extended contract shall be considered to include this
option clause.
 (c) The total duration of this contract, including the exercise of any options under this clause, shall not
exceed five (5) years.
                                                (End of Clause)

C.9 52.232-19 AVAILABILITY OF FUNDS FOR THE NEXT FISCAL YEAR (APR 1984)
  Funds are not presently available for performance under this contract beyond the fiscal year, September
30th. The Government's obligation for performance of this contract beyond that date is contingent upon
the availability of appropriated funds from which payment for contract purposes can be made. No legal
liability on the part of the Government for any payment may arise for performance under this contract
beyond the fiscal year, September 30th, until funds are made available to the Contracting Officer for
performance and until the Contractor receives notice of availability, to be confirmed in writing by the
Contracting Officer.

                                                    (End of Clause)

C.10 VAAR 852.203-70 COMMERCIAL ADVERTISING (JAN 2008)
 The bidder or offeror agrees that if a contract is awarded to him/her, as a result of this solicitation, he/she
will not advertise the award of the contract in his/her commercial advertising in such a manner as to state
or imply that the Department of Veterans Affairs endorses a product, project or commercial line of
endeavor.

                                                   (End of Clause)


                                                                                                 Page 22 ofAPPX022
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 36 of 110
VA248-17-R-0713


C.11 VAAR 852.203-71 DISPLAY OF DEPARTMENT OF VETERAN AFFAIRS HOTLINE
POSTER (DEC 1992)
 (a) Except as provided in paragraph (c) below, the Contractor shall display prominently, in common
work areas within business segments performing work under VA contracts, Department of Veterans
Affairs Hotline posters prepared by the VA Office of Inspector General.
 (b) Department of Veterans Affairs Hotline posters may be obtained from the VA Office of Inspector
General (53E), P.O. Box 34647, Washington, DC 20043-4647.
 (c) The Contractor need not comply with paragraph (a) above if the Contractor has established a
mechanism, such as a hotline, by which employees may report suspected instances of improper conduct,
and instructions that encourage employees to make such reports.
                                             (End of Clause)

C.12 VAAR 852.215-70 SERVICE-DISABLED VETERAN-OWNED AND VETERAN-OWNED
SMALL BUSINESS EVALUATION FACTORS (Jul 2016)

 (a) In an effort to achieve socioeconomic small business goals, depending on the evaluation factors
included in the solicitation, VA shall evaluate offerors based on their service-disabled veteran-owned or
veteran-owned small business status and their proposed use of eligible service-disabled veteran-owned
small businesses and veteran-owned small businesses as subcontractors.

 (b) Eligible service-disabled veteran-owned offerors will receive full credit, and offerors qualifying as
veteran-owned small businesses will receive partial credit for the Service-Disabled Veteran-Owned and
Veteran-owned Small Business Status evaluation factor. To receive credit, an offeror must be registered
and verified in Vendor Information Pages (VIP) database. (http://www.VetBiz.gov).

 (c) Non-veteran offerors proposing to use service-disabled veteran-owned small businesses or veteran-
owned small businesses as subcontractors will receive some consideration under this evaluation factor.
Offerors must state in their proposals the names of the SDVOSBs and VOSBs with whom they intend to
subcontract and provide a brief description of the proposed subcontracts and the approximate dollar
values of the proposed subcontracts. In addition, the proposed subcontractors must be registered and
verified in the VetBiz.gov VIP database (http://www.vetbiz.gov).

                                                 (End of Clause)

C.13 VAAR 852.215-71 EVALUATION FACTOR COMMITMENTS (DEC 2009)
 The offeror agrees, if awarded a contract, to use the service-disabled veteran-owned small businesses or
veteran-owned small businesses proposed as subcontractors in accordance with 852.215-70, Service-
Disabled Veteran-Owned and Veteran-Owned Small Business Evaluation Factors, or to substitute one or
more service-disabled veteran-owned small businesses or veteran-owned small businesses for subcontract
work of the same or similar value.

                                             (End of Clause)

C.14 VAAR 852.219-9 VA SMALL BUSINESS SUBCONTRACTING PLAN MINIMUM
REQUIREMENTS (DEC 2009)
 (a) This clause does not apply to small business concerns.
 (b) If the offeror is required to submit an individual subcontracting plan, the minimum goals for award
of subcontracts to service-disabled veteran-owned small business concerns and veteran-owned small
business concerns shall be at least commensurate with the Department's annual service-disabled veteran-



                                                                                           Page 23 ofAPPX023
                                                                                                     60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 37 of 110
VA248-17-R-0713


owned small business and veteran-owned small business prime contracting goals for the total dollars
planned to be subcontracted.
 (c) For a commercial plan, the minimum goals for award of subcontracts to service-disabled veteran-
owned small business concerns and veteran-owned small businesses shall be at least commensurate with
the Department's annual service-disabled veteran-owned small business and veteran-owned small
business prime contracting goals for the total value of projected subcontracts to support the sales for the
commercial plan.
 (d) To be credited toward goal achievements, businesses must be verified as eligible in the Vendor
Information Pages database. The contractor shall annually submit a listing of service-disabled veteran-
owned small businesses and veteran-owned small businesses for which credit toward goal achievement is
to be applied for the review of personnel in the Office of Small and Disadvantaged Business Utilization.
 (e) The contractor may appeal any businesses determined not eligible for crediting toward goal
achievements by following the procedures contained in 819.407.
                                               (End of Clause)

C.15 VAAR 852.219-71 VA MENTOR-PROTÉGÉ PROGRAM (DEC 2009)
 (a) Large businesses are encouraged to participate in the VA Mentor-Protégé Program for the purpose of
providing developmental assistance to eligible service-disabled veteran-owned small businesses and
veteran-owned small businesses to enhance the small businesses' capabilities and increase their
participation as VA prime contractors and as subcontractors.
 (b) The program consists of:
   (1) Mentor firms, which are contractors capable of providing developmental assistance;
   (2) Protégé firms, which are service-disabled veteran-owned small business concerns or veteran-owned
small business concerns; and
   (3) Mentor-Protégé Agreements approved by the VA Office of Small and Disadvantaged Business
Utilization.
 (c) Mentor participation in the program means providing business developmental assistance to aid
protégés in developing the requisite expertise to effectively compete for and successfully perform VA
prime contracts and subcontracts.
 (d) Large business prime contractors serving as mentors in the VA Mentor-Protégé Program are eligible
for an incentive for subcontracting plan credit. VA will recognize the costs incurred by a mentor firm in
providing assistance to a protégé firm and apply those costs for purposes of determining whether the
mentor firm attains its subcontracting plan participation goals under a VA contract. The amount of credit
given to a mentor firm for these protégé developmental assistance costs shall be calculated on a dollar-
for-dollar basis and reported by the large business prime contractor via the Electronic Subcontracting
Reporting System (eSRS).
 (e) Contractors interested in participating in the program are encouraged to contact the VA Office of
Small and Disadvantaged Business Utilization for more information.
                                              (End of Clause)

C.16 VAAR 852.219-72 EVALUATION FACTOR FOR PARTICIPATION IN THE VA
MENTOR-PROTÉGÉ PROGRAM (DEC 2009)
 This solicitation contains an evaluation factor or sub-factor regarding participation in the VA Mentor-
Protégé Program. In order to receive credit under the evaluation factor or sub-factor, the offeror must
provide with its proposal a copy of a signed letter issued by the VA Office of Small and Disadvantaged
Business Utilization approving the offeror's Mentor-Protégé Agreement.

                                             (End of Clause)

C.17 VAAR 852.232-72 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS (NOV 2012)
 (a) Definitions. As used in this clause—



                                                                                            Page 24 ofAPPX024
                                                                                                      60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 38 of 110
VA248-17-R-0713


   (1) Contract financing payment has the meaning given in FAR 32.001.
   (2) Designated agency office has the meaning given in 5 CFR 1315.2(m).
   (3) Electronic form means an automated system transmitting information electronically according to
the
Accepted electronic data transmission methods and formats identified in paragraph (c) of this clause.
Facsimile, email, and scanned documents are not acceptable electronic forms for submission of payment
requests.
     (4) Invoice payment has the meaning given in FAR 32.001.
     (5) Payment request means any request for contract financing payment or invoice payment submitted
by the contractor under this contract.
 (b) Electronic payment requests. Except as provided in paragraph (e) of this clause, the contractor shall
submit payment requests in electronic form. Purchases paid with a Government-wide commercial
purchase card are considered to be an electronic transaction for purposes of this rule, and therefore no
additional electronic invoice submission is required.
 (c) Data transmission. A contractor must ensure that the data transmission method and format are
through one of the following:
     (1) VA’s Electronic Invoice Presentment and Payment System. (See Web site at
http://www.fsc.va.gov/einvoice.asp.)
     (2) Any system that conforms to the X12 electronic data interchange (EDI) formats established by the
Accredited Standards Center (ASC) and chartered by the American National Standards Institute (ANSI).
The X12 EDI Web site (http://www.x12.org) includes additional information on EDI 810 and 811
formats.
 (d) Invoice requirements. Invoices shall comply with FAR 32.905.
 (e) Exceptions. If, based on one of the circumstances below, the contracting officer directs that payment
requests be made by mail, the contractor shall submit payment requests by mail through the United States
Postal Service to the designated agency office. Submission of payment requests by mail may be required
for:
     (1) Awards made to foreign vendors for work performed outside the United States;
     (2) Classified contracts or purchases when electronic submission and processing of payment requests
could compromise the safeguarding of classified or privacy information;
     (3) Contracts awarded by contracting officers in the conduct of emergency operations, such as
responses to national emergencies;
     (4) Solicitations or contracts in which the designated agency office is a VA entity other than the VA
Financial Services Center in Austin, Texas; or
     (5) Solicitations or contracts in which the VA designated agency office does not have electronic
invoicing capability as described above.
                                               (End of Clause)

C.18 VAAR 852.237-7 INDEMNIFICATION AND MEDICAL LIABILITY INSURANCE (JAN
2008)
  (a) It is expressly agreed and understood that this is a non- personal services contract, as defined in
Federal Acquisition Regulation (FAR) 37.101, under which the professional services rendered by the
Contractor or its health-care providers are rendered in its capacity as an independent contractor. The
Government may evaluate the quality of professional and administrative services provided but retains no
control over professional aspects of the services rendered, including by example, the Contractor's or its
health-care providers' professional medical judgment, diagnosis, or specific medical treatments. The
Contractor and its health-care providers shall be liable for their liability-producing acts or omissions. The
Contractor shall maintain or require all health-care providers performing under this contract to maintain,
during the term of this contract, professional liability insurance issued by a responsible insurance carrier
of not less than the following amount(s) per specialty per occurrence: *__________________. However,
if the Contractor is an entity or a subdivision of a State that either provides for self-insurance or limits the
liability or the amount of insurance purchased by State entities, then the insurance requirement of this
contract shall be fulfilled by incorporating the provisions of the applicable State law.


                                                                                                 Page 25 ofAPPX025
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 39 of 110
VA248-17-R-0713


* Amounts are listed below:
  (b) An apparently successful offeror, upon request of the Contracting Officer, shall, prior to contract
award, furnish evidence of the insurability of the offeror and/or of all health- care providers who will
perform under this contract. The submission shall provide evidence of insurability concerning the medical
liability insurance required by paragraph (a) of this clause or the provisions of State law as to self-
insurance, or limitations on liability or insurance.
  (c) The Contractor shall, prior to commencement of services under the contract, provide to the
Contracting Officer Certificates of Insurance or insurance policies evidencing the required insurance
coverage and an endorsement stating that any cancellation or material change adversely affecting the
Government's interest shall not be effective until 30 days after the insurer or the Contractor gives written
notice to the Contracting Officer. Certificates or policies shall be provided for the Contractor and/or each
health- care provider who will perform under this contract.
  (d) The Contractor shall notify the Contracting Officer if it, or any of the health-care providers
performing under this contract, change insurance providers during the performance period of this
contract. The notification shall provide evidence that the Contractor and/or health-care providers will
meet all the requirements of this clause, including those concerning liability insurance and endorsements.
These requirements may be met either under the new policy, or a combination of old and new policies, if
applicable.
  (e) The Contractor shall insert the substance of this clause, including this paragraph (e), in all
subcontracts for health-care services under this contract. The Contractor shall be responsible for
compliance by any subcontractor or lower-tier subcontractor with the provisions set forth in paragraph (a)
of this clause.
* Amounts from paragraph (a) above:

      $1 Million Per Occurrence
      $3 Million Per Aggregate

         (End of Clause)
C.19 VAAR 852.237-70 CONTRACTOR RESPONSIBILITIES (APR 1984)
 The contractor shall obtain all necessary licenses and/or permits required to perform this work. He/she
shall take all reasonable precautions necessary to protect persons and property from injury or damage
during the performance of this contract. He/she shall be responsible for any injury to himself/herself,
his/her employees, as well as for any damage to personal or public property that occurs during the
performance of this contract that is caused by his/her employees fault or negligence, and shall maintain
personal liability and property damage insurance having coverage for a limit as required by the laws of
the State of Georgia, Florida, and the Commonwealth of Puerto Rico. Further, it is agreed that any
negligence of the Government, its officers, agents, servants and employees, shall not be the responsibility
of the contractor hereunder with the regard to any claims, loss, damage, injury, and liability resulting
there from.

                                              (End of Clause)

C.20 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
 This contract incorporates one or more clauses by reference, with the same force and effect as if they
were given in full text. Upon request, the Contracting Officer will make their full text available. Also, the
full text of a clause may be accessed electronically at this/these address(es):
 http://www.acquisition.gov/far/index.html
 http://www.va.gov/oal/library/vaar/

                                              (End of Clause)



                                                                                              Page 26 ofAPPX026
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 40 of 110
VA248-17-R-0713




    FAR             Title                                                                Date
    Number
    52.202-1        DEFINITIONS                                                          NOV 2013
    52.203-3        GRATUITIES                                                           APR 1984
    52.203-5        COVENANT AGAINST CONTINGENT FEES                                     MAY 2014
    52.203-7        ANTI-KICKBACK PROCEDURES                                             MAY 2014
    52.203-16       PREVENTING PERSONAL CONFLICTS OF INTEREST                            DEC 2011
    52.203-17       CONTRACTOR EMPLOYEE WHISTLEBLOWER RIGHTS                             APR 2014
                    AND REQUIREMENT TO INFORM EMPLOYEES OF
                    WHISTLEBLOWER RIGHTS
    52.204-4        PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED                           MAY 2011
                    PAPER
    52.204-12       DATA UNIVERSAL NUMBERING SYSTEM NUMBER                               DEC 2012
                    MAINTENANCE
    52.204-19       INCORPORATION BY REFERENCE OF REPRESENTATIONS                        DEC 2014
                    AND CERTIFICATIONS
    52.216-27       SINGLE OR MULTIPLE AWARDS                                            OCT 1995
    52.224-1        PRIVACY ACT NOTIFICATION                                             APR 1984
    52.224-2        PRIVACY ACT                                                          APR 1984
    52.232-40       PROVIDING ACCELERATED PAYMENTS TO SMALL                              DEC 2013
                    BUSINESS SUBCONTRACTORS
    52.233-3        PROTEST AFTER AWARD                                                  AUG 1996
    52.233-4        APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM                          OCT 2004
    52.237-3        CONTINUITY OF SERVICES                                               JAN 1991
    52.244-6        SUBCONTRACTS FOR COMMERCIAL ITEMS                                    JUN 2016


C.21 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT
STATUTES OR EXECUTIVE ORDERS—COMMERCIAL ITEMS (JUN 2016)
 (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses,
which are incorporated in this contract by reference, to implement provisions of law or Executive orders
applicable to acquisitions of commercial items:
   (1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (NOV 2015).
   (2) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
   (3) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Public Laws 108-77 and 108-
78 (19 U.S.C. 3805 note)).
 (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer
has indicated as being incorporated in this contract by reference to implement provisions of law or
Executive orders applicable to acquisitions of commercial items:
   [x] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept 2006), with Alternate I
(Oct 1995) (41 U.S.C. 4704 and 10 U.S.C. 2402).
   [x] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41 U.S.C. 3509).
   [] (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of
2009 (JUN 2010) (Section 1553 of Pub. L. 111-5). (Applies to contracts funded by the American
Recovery and Reinvestment Act of 2009.)
   [x] (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (OCT 2015)
(Pub. L. 109-282) (31 U.S.C. 6101 note).
   [] (5) [Reserved]
   [] (6) 52.204-14, Service Contract Reporting Requirements (JAN 2014) (Pub. L. 111-117, section 743
of Div. C).



                                                                                          Page 27 ofAPPX027
                                                                                                    60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 41 of 110
VA248-17-R-0713


   [x] (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (JAN
2014) (Pub. L. 111-117, section 743 of Div. C).
   [x]      (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment. (OCT 2015) (31 U.S.C. 6101 note).
   [x] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (Jul
2013) (41 U.S.C. 2313).
   [] (10) [Reserved]
   [] (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (NOV 2011) (15 U.S.C.
657a).
   [] (ii) Alternate I (NOV 2011) of 52.219-3.
   [x] (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns
(OCT 2014) (if the offeror elects to waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).
   [] (ii) Alternate I (JAN 2011) of 52.219-4.
   [] (13) [Reserved]
   [] (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (NOV 2011) (15 U.S.C. 644).
   [] (ii) Alternate I (NOV 2011).
   [] (iii) Alternate II (NOV 2011).
   [] (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15 U.S.C. 644).
   [] (ii) Alternate I (Oct 1995) of 52.219-7.
   [] (iii) Alternate II (Mar 2004) of 52.219-7.
   [x] (16) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C. 637(d)(2) and (3).
   [x] (17)(i) 52.219-9, Small Business Subcontracting Plan (OCT 2015) (15 U.S.C. 637(d)(4)).
   [] (ii) Alternate I (Oct 2001) of 52.219-9.
   [x] (iii) Alternate II (Oct 2001) of 52.219-9.
   [] (iv) Alternate III (OCT 2015) of 52.219-9.
   [] (18) 52.219-13, Notice of Set-Aside of Orders (NOV 2011) (15 U.S.C. 644(r)).
   [] (19) 52.219-14, Limitations on Subcontracting (NOV 2011) (15 U.S.C. 637(a)(14)).
   [x]        (20) 52.219-16, Liquidated Damages—Subcontracting Plan (Jan 1999) (15 U.S.C.
637(d)(4)(F)(i)).
   [] (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (NOV 2011)
(15 U.S.C. 657f).
   [x] (22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul 2013) (15 U.S.C
632(a)(2)).
   [] (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged
Women-Owned Small Business Concerns (DEC 2015) (15 U.S.C. 637(m)).
   [] (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business
Concerns Eligible Under the Women-Owned Small Business Program (DEC 2015) (15 U.S.C. 637(m)).
   [x] (25) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
   [] (26) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (FEB 2016) (E.O.
13126).
   [x] (27) 52.222-21, Prohibition of Segregated Facilities (APR 2015).
   [x] (28) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).
   [x] (29) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).
   [x] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29 U.S.C. 793).
   [x] (31) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).
   [x] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (DEC
2010) (E.O. 13496).
   [x] (33)(i) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter 78 and E.O.
13627).
   [] (ii) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).
   [x] (34) 52.222-54, Employment Eligibility Verification (OCT 2015). (E. O. 12989). (Not applicable
to the acquisition of commercially available off-the-shelf items or certain other types of commercial items
as prescribed in 22.1803.)



                                                                                                Page 28 ofAPPX028
                                                                                                          60
       Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 42 of 110
VA248-17-R-0713


   [] (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items
(May 2008) (42 U.S.C.6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially available
off-the-shelf items.)
   []        (36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential
Hydrofluorocarbons (JUN 2016) (E.O. 13693).
   [] (37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air
Conditioners (JUN 2016) (E.O. 13693).
   [] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the
acquisition of commercially available off-the-shelf items.)
   [] (38)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (JUN 2014) (E.O.s
13423 and 13514).
   [] (ii) Alternate I (OCT 2015) of 52.223-13.
   [] (39)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014) (E.O.s 13423 and
13514).
   [] (ii) Alternate I (JUN 2014) of 52.223-14.
   [x] (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007)(42 U.S.C. 8259b).
   [] (41)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products (OCT 2015)
(E.O.s 13423 and 13514).
   [] (ii) Alternate I (JUN 2014) of 52.223-16.
   [x] (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (AUG
2011)
   [] (43) 52.223-20, Aerosols (JUN 2016) (E.O. 13693).
   [] (44) 52.223-21, Foams (JUN 2016) (E.O. 13693).
   [x] (45) 52.225-1, Buy American—Supplies (MAY 2014) (41 U.S.C. chapter 83).
   [] (46)(i) 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act (MAY 2014) (41
U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note,
Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53, 109-169, 109-283, 110-138, 112-41, 112-
42, and 112-43.
   [] (ii) Alternate I (MAY 2014) of 52.225-3.
   [] (iii) Alternate II (MAY 2014) of 52.225-3.
   [] (iv) Alternate III (MAY 2014) of 52.225-3.
   [x] (47) 52.225-5, Trade Agreements (FEB 2016) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).
   [x] (48) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s, proclamations, and
statutes administered by the Office of Foreign Assets Control of the Department of the Treasury).
   [] (49) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Jul
2013) (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10
U.S.C. 2302 Note).
   [] (50) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).
   [] (51) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42
U.S.C. 5150).
   [] (52) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C.
4505, 10 U.S.C. 2307(f)).
   [] (53) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41 U.S.C. 4505, 10 U.S.C.
2307(f)).
   [x] (54) 52.232-33, Payment by Electronic Funds Transfer—System for Award Management (Jul
2013) (31 U.S.C. 3332).
   [] (55) 52.232-34, Payment by Electronic Funds Transfer—Other than System for Award Management
(Jul 2013) (31 U.S.C. 3332).
   [] (56) 52.232-36, Payment by Third Party (MAY 2014) (31 U.S.C. 3332).
   [x] (57) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).
   [] (58)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46
U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).
   [] (ii) Alternate I (Apr 2003) of 52.247-64.



                                                                                         Page 29 ofAPPX029
                                                                                                   60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 43 of 110
VA248-17-R-0713


 (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial
services, that the Contracting Officer has indicated as being incorporated in this contract by reference to
implement provisions of law or Executive orders applicable to acquisitions of commercial items:
   [] (1) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495).
   [x] (2) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter 67).
   [x] (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 2014) (29 U.S.C. 206 and
41 U.S.C. chapter 67).

   [x] (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment
(Multiple Year and Option Contracts) (MAY 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).
   [] (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment
(MAY 2014) (29 U.S.C 206 and 41 U.S.C. chapter 67).
   [] (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts
for Maintenance, Calibration, or Repair of Certain Equipment—Requirements (MAY 2014) (41 U.S.C.
chapter 67).
   [] (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts
for Certain Services—Requirements (MAY 2014) (41 U.S.C. chapter 67).
   [x] (8) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).
   [] (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY 2014) (42
U.S.C. 1792).
   [] (10) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C. 5112(p)(1)).
 (d) Comptroller General Examination of Record. The Contractor shall comply with the provisions of
this paragraph (d) if this contract was awarded using other than sealed bid, is in excess of the simplified
acquisition threshold, and does not contain the clause at 52.215-2, Audit and Records—Negotiation.
   (1) The Comptroller General of the United States, or an authorized representative of the Comptroller
General, shall have access to and right to examine any of the Contractor's directly pertinent records
involving transactions related to this contract.
   (2) The Contractor shall make available at its offices at all reasonable times the records, materials, and
other evidence for examination, audit, or reproduction, until 3 years after final payment under this
contract or for any shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of the
other clauses of this contract. If this contract is completely or partially terminated, the records relating to
the work terminated shall be made available for 3 years after any resulting final termination settlement.
Records relating to appeals under the disputes clause or to litigation or the settlement of claims arising
under or relating to this contract shall be made available until such appeals, litigation, or claims are finally
resolved.
   (3) As used in this clause, records include books, documents, accounting procedures and practices, and
other data, regardless of type and regardless of form. This does not require the Contractor to create or
maintain any record that the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
 (e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause,
the Contractor is not required to flow down any FAR clause, other than those in this paragraph (e)(1) in a
subcontract for commercial items. Unless otherwise indicated below, the extent of the flow down shall be
as required by the clause—
     (i) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41 U.S.C. 3509).
     (ii) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C. 637(d)(2) and (3)), in
all subcontracts that offer further subcontracting opportunities. If the subcontract (except subcontracts to
small business concerns) exceeds $700,000 ($1.5 million for construction of any public facility), the
subcontractor must include 52.219-8 in lower tier subcontracts that offer subcontracting opportunities.
     (iii) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495). Flow down
required in accordance with paragraph (l) of FAR clause 52.222-17.
     (iv) 52.222-21, Prohibition of Segregated Facilities (APR 2015).
     (v) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).
     (vi) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).
     (vii) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29 U.S.C. 793).


                                                                                                 Page 30 ofAPPX030
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 44 of 110
VA248-17-R-0713


    (viii) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).
    (ix) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (DEC 2010)
(E.O. 13496). Flow down required in accordance with paragraph (f) of FAR clause 52.222-40.
    (x) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter 67).
    (xi)(A) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter 78 and E.O.
13627).
      (B) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).
    (xii) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for
Maintenance, Calibration, or Repair of Certain Equipment—Requirements (MAY 2014) (41 U.S.C.
chapter 67).
    (xiii) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts
for Certain Services—Requirements (MAY 2014) (41 U.S.C. chapter 67).
    (xiv) 52.222-54, Employment Eligibility Verification (OCT 2015) (E. O. 12989).
    (xv) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).
    (xvi) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Jul
2013) (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10
U.S.C. 2302 Note).
    (xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY 2014) (42
U.S.C. 1792). Flow down required in accordance with paragraph (e) of FAR clause 52.226-6.
    (xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46
U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in accordance with paragraph (d) of
FAR clause 52.247-64.
   (2) While not required, the Contractor may include in its subcontracts for commercial items a minimal
number of additional clauses necessary to satisfy its contractual obligations.
(End of Clause)

C.22 MANDATORY WRITTEN DISCLOSURES
 Mandatory written disclosures required by FAR clause 52.203-13 to the Department of Veterans Affairs,
Office of Inspector General (OIG) must be made electronically through the VA OIG Hotline at
http://www.va.gov/oig/contacts/hotline.asp and clicking on "FAR clause 52.203-13 Reporting." If you
experience difficulty accessing the website, call the Hotline at 1-800-488-8244 for further instructions.




                                                                                           Page 31 ofAPPX031
                                                                                                     60
      Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 45 of 110
VA248-17-R-0713




SECTION D - CONTRACT DOCUMENTS, EXHIBITS, OR ATTACHMENTS
D.1 ATTACHMENT 1 QUALITY ASSURANCE SURVEILLANCE PLAN
   See attached document: ATTACHMENT 1 VISN 8 CNH Quality Assurance Surveillance Plan
   MEDICAID.

D.2 ATTACHMENT 2 WAGE DETERMINATIONS
   See attached document: ATTACHMENT 2 E98 - WAGE DETERMINATION.

D.3 ATTACHMENT 3 PAST PERFORMANCE QUESTIONNAIRE
   See attached document: ATTACHMENT 3 PAST PERFORMANCE QUESTIONNAIRES.

D.4 ATTACHMENT 4 CONTRACTOR CERTIFICATIONS
   See attached document: ATTACHMENT 4 CONTRACTOR CERTIFICATIONS.

D.5 ATTACHMENT 5 SUBCONTRACTING PLAN
   See attached document: ATTACHMENT 5 SUBCONTRACTING PLAN.




                                                                         Page 32 ofAPPX032
                                                                                   60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 46 of 110
VA248-17-R-0713


SECTION E - SOLICITATION PROVISIONS
E.1 52.212-1 INSTRUCTIONS TO OFFERORS—COMMERCIAL ITEMS (OCT 2015)
  (a) North American Industry Classification System (NAICS) code and small business size standard. The
NAICS code and small business size standard for this acquisition appear in Block 10 of the solicitation
cover sheet (SF 1449). However, the small business size standard for a concern which submits an offer in
its own name, but which proposes to furnish an item which it did not itself manufacture, is 500
employees.
  (b) Submission of offers. Submit signed and dated offers to the office specified in this solicitation at or
before the exact time specified in this solicitation. Offers may be submitted on the SF 1449, letterhead
stationery, or as otherwise specified in the solicitation. As a minimum, offers must show—
    (1) The solicitation number;
    (2) The time specified in the solicitation for receipt of offers;
    (3) The name, address, and telephone number of the offeror;
    (4) A technical description of the items being offered in sufficient detail to evaluate compliance with
the requirements in the solicitation. This may include product literature, or other documents, if necessary;
    (5) Terms of any express warranty;
    (6) Price and any discount terms;
    (7) "Remit to" address, if different than mailing address;
    (8) A completed copy of the representations and certifications at FAR 52.212-3 (see FAR 52.212-3(b)
for those representations and certifications that the offeror shall complete electronically);
    (9) Acknowledgment of Solicitation Amendments;
    (10) Past performance information, when included as an evaluation factor, to include recent and
relevant contracts for the same or similar items and other references (including contract numbers, points
of contact with telephone numbers and other relevant information); and
    (11) If the offer is not submitted on the SF 1449, include a statement specifying the extent of agreement
with all terms, conditions, and provisions included in the solicitation. Offers that fail to furnish required
representations or information, or reject the terms and conditions of the solicitation may be excluded from
consideration.
  (c) Period for acceptance of offers. The offeror agrees to hold the prices in its offer firm for 180 calendar
days from the date specified for receipt of offers, unless another time period is specified in an addendum
to the solicitation.
  (d) Product samples. When required by the solicitation, product samples shall be submitted at or prior to
the time specified for receipt of offers. Unless otherwise specified in this solicitation, these samples shall
be submitted at no expense to the Government, and returned at the sender's request and expense, unless
they are destroyed during preaward testing.
  (e) Multiple offers. Offerors are encouraged to submit multiple offers presenting alternative terms and
conditions or commercial items for satisfying the requirements of this solicitation. Each offer submitted
will be evaluated separately.
  (f) Late submissions, modifications, revisions, and withdrawals of offers.
    (1) Offerors are responsible for submitting offers, and any modifications, revisions, or withdrawals, so
as to reach the Government office designated in the solicitation by the time specified in the solicitation. If
no time is specified in the solicitation, the time for receipt is 4:30 p.m., local time, for the designated
Government office on the date that offers or revisions are due.
    (2)(i) Any offer, modification, revision, or withdrawal of an offer received at the Government office
designated in the solicitation after the exact time specified for receipt of offers is "late" and will not be
considered unless it is received before award is made, the Contracting Officer determines that accepting
the late offer would not unduly delay the acquisition; and—
       (A) If it was transmitted through an electronic commerce method authorized by the solicitation, it
was received at the initial point of entry to the Government infrastructure not later than 5:00 p.m. one
working day prior to the date specified for receipt of offers; or
       (B) There is acceptable evidence to establish that it was received at the Government installation
designated for receipt of offers and was under the Government's control prior to the time set for receipt of
offers; or


                                                                                                Page 33 ofAPPX033
                                                                                                          60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 47 of 110
VA248-17-R-0713


       (C) If this solicitation is a request for proposals, it was the only proposal received.
     (ii) However, a late modification of an otherwise successful offer, that makes its terms more favorable
to the Government, will be considered at any time it is received and may be accepted.
    (3) Acceptable evidence to establish the time of receipt at the Government installation includes the
time/date stamp of that installation on the offer wrapper, other documentary evidence of receipt
maintained by the installation, or oral testimony or statements of Government personnel.
    (4) If an emergency or unanticipated event interrupts normal Government processes so that offers
cannot be received at the Government office designated for receipt of offers by the exact time specified in
the solicitation, and urgent Government requirements preclude amendment of the solicitation or other
notice of an extension of the closing date, the time specified for receipt of offers will be deemed to be
extended to the same time of day specified in the solicitation on the first work day on which normal
Government processes resume.
    (5) Offers may be withdrawn by written notice received at any time before the exact time set for receipt
of offers. Oral offers in response to oral solicitations may be withdrawn orally. If the solicitation
authorizes facsimile offers, offers may be withdrawn via facsimile received at any time before the exact
time set for receipt of offers, subject to the conditions specified in the solicitation concerning facsimile
offers. An offer may be withdrawn in person by an offeror or its authorized representative if, before the
exact time set for receipt of offers, the identity of the person requesting withdrawal is established and the
person signs a receipt for the offer.
  (g) Contract award (not applicable to Invitation for Bids). The Government intends to evaluate offers
and award a contract without discussions with offerors. Therefore, the offeror's initial offer should contain
the offeror's best terms from a price and technical standpoint. However, the Government reserves the right
to conduct discussions if later determined by the Contracting Officer to be necessary. The Government
may reject any or all offers if such action is in the public interest; accept other than the lowest offer; and
waive informalities and minor irregularities in offers received.
  (h) Multiple awards. The Government may accept any item or group of items of an offer, unless the
offeror qualifies the offer by specific limitations. Unless otherwise provided in the Schedule, offers may
not be submitted for quantities less than those specified. The Government reserves the right to make an
award on any item for a quantity less than the quantity offered, at the unit prices offered, unless the
offeror specifies otherwise in the offer.
  (i) Availability of requirements documents cited in the solicitation.
    (1)(i) The GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, FPMR
Part 101-29, and copies of specifications, standards, and commercial item descriptions cited in this
solicitation may be obtained for a fee by submitting a request to—
GSA Federal Supply Service Specifications Section
Suite 8100 470 East L'Enfant Plaza, SW
Washington, DC 20407
Telephone (202) 619-8925
Facsimile (202) 619-8978.
     (ii) If the General Services Administration, Department of Agriculture, or Department of Veterans
Affairs issued this solicitation, a single copy of specifications, standards, and commercial item
descriptions cited in this solicitation may be obtained free of charge by submitting a request to the
addressee in paragraph (i)(1)(i) of this provision. Additional copies will be issued for a fee.
    (2) Most unclassified Defense specifications and standards may be downloaded from the following
ASSIST websites:
     (i) ASSIST (https://assist.dla.mil/online/start/);
     (ii) Quick Search (http://quicksearch.dla.mil/);
     (iii) ASSISTdocs.com (http://assistdocs.com).
    (3) Documents not available from ASSIST may be ordered from the Department of Defense Single
Stock Point (DoDSSP) by?
     (i) Using the ASSIST Shopping Wizard (https://assist.dla.mil/wizard/index.cfm);
     (ii) Phoning the DoDSSP Customer Service Desk (215) 697-2179, Mon-Fri, 0730 to 1600 EST; or
     (iii) Ordering from DoDSSP, Building 4, Section D, 700 Robbins Avenue, Philadelphia, PA 19111-
5094, Telephone (215) 697-2667/2179, Facsimile (215) 697-1462.


                                                                                               Page 34 ofAPPX034
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 48 of 110
VA248-17-R-0713


    (4) Nongovernment (voluntary) standards must be obtained from the organization responsible for their
preparation, publication, or maintenance.
  (j) Data Universal Numbering System (DUNS) Number. (Applies to all offers exceeding $3,500, and
offers of $3,500 or less if the solicitation requires the Contractor to be registered in the System for Award
Management (SAM) database. The offeror shall enter, in the block with its name and address on the cover
page of its offer, the annotation "DUNS" or "DUNS +4" followed by the DUNS or DUNS +4 number that
identifies the offeror's name and address. The DUNS +4 is the DUNS number plus a 4-character suffix
that may be assigned at the discretion of the offeror to establish additional SAM records for identifying
alternative Electronic Funds Transfer (EFT) accounts (see FAR Subpart 32.11) for the same concern. If
the offeror does not have a DUNS number, it should contact Dun and Bradstreet directly to obtain one.
An offeror within the United States may contact Dun and Bradstreet by calling 1-866-705-5711 or via the
internet at http://www.fedgov.dnb.com/webform. An offeror located outside the United States must
contact the local Dun and Bradstreet office for a DUNS number. The offeror should indicate that it is an
offeror for a Government contract when contacting the local Dun and Bradstreet office.
  (k) System for Award Management. Unless exempted by an addendum to this solicitation, by submission
of an offer, the offeror acknowledges the requirement that a prospective awardee shall be registered in the
SAM database prior to award, during performance and through final payment of any contract resulting
from this solicitation. If the Offeror does not become registered in the SAM database in the time
prescribed by the Contracting Officer, the Contracting Officer will proceed to award to the next otherwise
successful registered Offeror. Offerors may obtain information on registration and annual confirmation
requirements via the SAM database accessed through https://www.acquisition.gov.
  (l) Debriefing. If a post-award debriefing is given to requesting offerors, the Government shall disclose
the following information, if applicable:
    (1) The agency's evaluation of the significant weak or deficient factors in the debriefed offeror's offer.
    (2) The overall evaluated cost or price and technical rating of the successful and the debriefed offeror
and past performance information on the debriefed offeror.
    (3) The overall ranking of all offerors, when any ranking was developed by the agency during source
selection.
    (4) A summary of the rationale for award;
    (5) For acquisitions of commercial items, the make and model of the item to be delivered by the
successful offeror.
    (6) Reasonable responses to relevant questions posed by the debriefed offeror as to whether source-
selection procedures set forth in the solicitation, applicable regulations, and other applicable authorities
were followed by the agency.
                                               (End of Provision)

ADDENDUM to FAR 52.212-1 INSTRUCTIONS TO OFFERORS—COMMERCIAL ITEMS
 Provisions that are incorporated by reference (by Citation Number, Title, and Date), have the same force
and effect as if they were given in full text. Upon request, the Contracting Officer will make their full text
available.

 The following provisions are incorporated into 52.212-1 as an addendum to this solicitation:

Addendum to 52.212-1 (c) – Period for acceptance of offers to change 30 calendar days from the date
specified for receipt of offers to read 180 calendar days from the date specified for receipt of offers.
(Paragraph c, Page 34).

ADDITIONAL INSTRUCTIONS TO OFFERORS: To provide a basis for sound evaluation by the
government, Offerors shall submit a complete proposal. The information provided shall be concise,
factual, and complete. Proposals will be considered only from Offerors that are regularly established in
the business and in the judgment of the government, are deemed financially responsible and able to show
evidence of experience and have submitted the complete documentation requested.



                                                                                               Page 35 ofAPPX035
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 49 of 110
VA248-17-R-0713


Offerors shall be registered in the system for award management (SAM) under the applicable North
American Industry Classification System (NAICS) prior to contract award. The applicable NAICS shall
be identified in the Contractor’s Online Representations and Certifications Application (ORCA) prior to
contract award.

TECHNICAL QUESTIONS: Offerors should submit all technical questions regarding this solicitation
to Rodney F. Cassidy, CS at Rodney.Cassidy@va.gov. All responses to questions, which may affect
offers, will be incorporated into a written amendment to the solicitation and released via the Federal
Business Opportunities System Website (www.fedbizopps.gov ).

If a potential offeror believes that the requirements in these instructions contain an error or omission, the
offeror shall immediately notify the CS via the email address stated above.

Offerors are hereby advised that any imposed terms and conditions which deviate from the Government’s
material terms and conditions established in the solicitation may render their proposal unacceptable and
ineligible for award.

SUBMISSION OF PROPOSAL: Evaluation of all proposals will be made in accordance with the
criteria outlined in the section below. The following factors will be used to evaluate offers:

        TECHNICAL FACTOR 1: Regulatory and Compliance
             Sub-factor A
             Sub-factor B
             Sub-factor C
             Sub-factor D
             Sub-factor E

        TECHNICAL FACTOR 2: Quality Control:
             Sub-factor A

        TECHNICAL FACTOR 3: Management Approach
             Sub-factor A
             Sub-factor B

        FACTOR 4 – Past Performance Evaluation
             Sub-factor A
             Sub-factor B
             Sub-factor C
             Sub-factor D

        FACTOR 5 – Inspection
        FACTOR 6 – Price Evaluation
        FACTOR 7 – Veterans Preference
        FACTOR 8 – VA Mentor-Protégé Program

Technical Capability, past performance, Veterans Preference, and inspections when combined, are
significantly more important than price. Additional information regarding the evaluation factors are
included under Federal Acquisition Regulation (FAR) Clause 52.212-2 Evaluation – Commercial Items.

Proposals shall be submitted electronically. It is the responsibility of the Offeror to follow up to ensure
that the proposal was received no later than the due time of the Request for Proposal (RFP). Offerors are



                                                                                              Page 36 ofAPPX036
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 50 of 110
VA248-17-R-0713


advised to review FAR 15.208 Submission, modification, revision, and withdrawal of the proposals to
review how late proposals will be addressed.

All proposals shall be received by Network Contracting Office 8 at the email address listed above no later
than 12:00 p.m. EST on May 10, 2018.

FORMAT: The Offeror’s proposal shall be submitted electronically by the date and time specified in the
RFP. The Offeror’s proposal shall consist of three (3) volumes. Volume I shall consist of technical
documents. Volume II shall consist of all completed and signed attachments from Section D. Volume III
shall consist of the solicitation pages. Each volume shall be submitted in the same email. The subject of
the email shall reflect the RFP number and the Offeror’s name. The total size of the proposal (Volumes I,
II, and III) shall not exceed 6MB.

SOLICITATION PAGES TO BE COMPLETED AND RETURNED: Complete blocks 12, 17a, and
30a, b, and c of the SF1449. In doing so, the Offeror agrees to the contract terms and conditions as
written in the RFP, with attachments.

Section B.1a, Continuation of SF1449 Blocks, Contract Administration Data, Fill in: 1a. Contract
Administration; and section five (5), Acknowledgement of Amendments, if applicable.

Compete required attachments as identified in Section D and return all applicable attachments.

The Past Performance Questionnaire shall be completed by the Offeror’s reference(s) and not the Offeror.
The questionnaire shall be returned by the Assessor to the CS.

RESPONSBILITY OF OFFEROR: Responsibility determinations will be made in accordance with
FAR 9.1, Responsible Prospective Contractors.

PERFORMACE WORK STATEMENTS (PWS): Facility driven: Each VAMC will have the right to
tailor the PWS to address specific needs or concerns surrounding the ADCHS program for that facility.

VOLUMES: Each volume shall be clearly identified at the top of the page. All pages of each volume
shall be appropriately numbered and identified by the complete company name, date and RFP number in
the header and/or footer.

TECHNICAL DOCUMENTS:

         a.
          Location of Facility
         b.
          Number of Beds
         c.
          Medicare/Medicaid Approval
         d.
          State Licensure
         e.
          Insurance Policy
         f.
          Past three State inspection Reports
         g.
          Socio Economic Status (i.e. Service Disabled Veteran Owned Small Business (SDVOSB),
          Veteran Owned Small Business (VOSB) etc.)
E.2 52.203-98 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE
CERTAIN      INTERNAL           CONFIDENTIALITY         AGREEMENTS—REPRESENTATION
(DEVIATION) (FEB 2015)
 (a) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further Continuing
Resolution Appropriations Act, 2015 (Pub. L. 113-235), Government agencies are not permitted to use


                                                                                           Page 37 ofAPPX037
                                                                                                     60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 51 of 110
VA248-17-R-0713


funds appropriated (or otherwise made available) under that or any other Act for contracts with an entity
that requires employees or subcontractors of such entity seeking to report fraud, waste, or abuse to sign
internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or
contactors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law
enforcement representative of a Federal department or agency authorized to receive such information.

 (b) The prohibition in paragraph (a) of this provision does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

  (c) Representation. By submission of its offer, the Offeror represents that it does not require employees
or subcontractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality
agreements or statements prohibiting or otherwise restricting such employees or subcontractors from
lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement
representative of a Federal department or agency authorized to receive such information.

                                            (End of Provision)

E.3 52.204-7 SYSTEM FOR AWARD MANAGEMENT (JUL 2013)
 (a) Definitions. As used in this provision—
 Data Universal Numbering System (DUNS) number means the 9-digit number assigned by Dun and
Bradstreet, Inc. (D&B) to identify unique business entities.
 Data Universal Numbering System +4 (DUNS+4) number means the DUNS number assigned by D&B
plus a 4-character suffix that may be assigned by a business concern. (D&B has no affiliation with this 4-
character suffix.) This 4-character suffix may be assigned at the discretion of the business concern to
establish additional System for Award Management records for identifying alternative Electronic Funds
Transfer (EFT) accounts (see the FAR at Subpart 32.11) for the same concern.
 Registered in the System for Award Management (SAM) database means that—
   (1) The offeror has entered all mandatory information, including the DUNS number or the DUNS+4
number, the Contractor and Government Entity (CAGE) code, as well as data required by the Federal
Funding Accountability and Transparency Act of 2006 (see Subpart 4.14) into the SAM database;
   (2) The offeror has completed the Core, Assertions, and Representations and Certifications, and Points
of Contact sections of the registration in the SAM database;
   (3) The Government has validated all mandatory data fields, to include validation of the Taxpayer
Identification Number (TIN) with the Internal Revenue Service (IRS). The offeror will be required to
provide consent for TIN validation to the Government as a part of the SAM registration process; and
   (4) The Government has marked the record “Active”.
 (b)(1) By submission of an offer, the offeror acknowledges the requirement that a prospective awardee
shall be registered in the SAM database prior to award, during performance, and through final payment of
any contract, basic agreement, basic ordering agreement, or blanket purchasing agreement resulting from
this solicitation.
   (2) The offeror shall enter, in the block with its name and address on the cover page of its offer, the
annotation "DUNS" or "DUNS +4" followed by the DUNS or DUNS +4 number that identifies the
offeror's name and address exactly as stated in the offer. The DUNS number will be used by the
Contracting Officer to verify that the offeror is registered in the SAM database.
 (c) If the offeror does not have a DUNS number, it should contact Dun and Bradstreet directly to obtain
one.
   (1) An offeror may obtain a DUNS number—
    (i) Via the Internet at http://fedgov.dnb.com/webform or if the offeror does not have internet access, it
may call Dun and Bradstreet at 1-866-705-5711 if located within the United States; or
    (ii) If located outside the United States, by contacting the local Dun and Bradstreet office. The offeror
should indicate that it is an offeror for a U.S. Government contract when contacting the local Dun and
Bradstreet office.
   (2) The offeror should be prepared to provide the following information:



                                                                                              Page 38 ofAPPX038
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 52 of 110
VA248-17-R-0713


    (i) Company legal business.
    (ii) Trade style, doing business, or other name by which your entity is commonly recognized.
    (iii) Company Physical Street Address, City, State, and Zip Code.
    (iv) Company Mailing Address, City, State and Zip Code (if separate from physical).
    (v) Company Telephone Number.
    (vi) Date the company was started.
    (vii) Number of employees at your location.
    (viii) Chief executive officer/key manager.
    (ix) Line of business (industry).
    (x) Company Headquarters name and address (reporting relationship within your entity).
 (d) If the Offeror does not become registered in the SAM database in the time prescribed by the
Contracting Officer, the Contracting Officer will proceed to award to the next otherwise successful
registered Offeror.
 (e) Processing time, which normally takes 48 hours, should be taken into consideration when registering.
Offerors who are not registered should consider applying for registration immediately upon receipt of this
solicitation.
 (f) Offerors may obtain information on registration at https://www.acquisition.gov.
(End of Provision)

E.4 52.204-17 OWNERSHIP OR CONTROL OF OFFEROR (NOV 2014)
  (a) Definitions. As used in this provision—
  Commercial and Government Entity (CAGE) code means—
   (1) An identifier assigned to entities located in the United States or its outlying areas by the Defense
Logistics Agency (DLA) Contractor and Government Entity (CAGE) Branch to identify a commercial or
government entity, or
   (2) An identifier assigned by a member of the North Atlantic Treaty Organization (NATO) or by the
NATO Support Agency (NSPA) to entities located outside the United States and its outlying areas that
the DLA Contractor and Government Entity (CAGE) Branch records and maintains in the CAGE master
file. This type of code is known as an NCAGE code.
  Highest-level owner means the entity that owns or controls an immediate owner of the offeror, or that
owns or controls one or more entities that control an immediate owner of the offeror. No entity owns or
exercises control of the highest level owner.
  Immediate owner means an entity, other than the offeror, that has direct control of the offeror. Indicators
of control include, but are not limited to, one or more of the following: Ownership or interlocking
management, identity of interests among family members, shared facilities and equipment, and the
common use of employees.
  (b) The Offeror represents that it [ ] has or [ ] does not have an immediate owner. If the Offeror has more
than one immediate owner (such as a joint venture), then the Offeror shall respond to paragraph (c) and if
applicable, paragraph (d) of this provision for each participant in the joint venture.
  (c) If the Offeror indicates “has” in paragraph (b) of this provision, enter the following information:
Immediate owner CAGE code:
________________________________________________________________
Immediate owner legal name: ________________________________________
(Do not use a “doing business as” name)
  Is the immediate owner owned or controlled by another entity?: [ ] Yes or [ ] No.
  (d) If the Offeror indicates “yes” in paragraph (c) of this provision, indicating that the immediate owner
is owned or controlled by another entity, then enter the following information:
Highest-level owner CAGE code:
________________________________________________________________
Highest-level owner legal name:
________________________________________________________________
(Do not use a “doing business as” name)
(End of Provision)


                                                                                              Page 39 ofAPPX039
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 53 of 110
VA248-17-R-0713



E.5 52.209-7 INFORMATION REGARDING RESPONSIBILITY MATTERS (JUL 2013)
 (a) Definitions. As used in this provision—
 "Administrative proceeding" means a non-judicial process that is adjudicatory in nature in order to make
a determination of fault or liability (e.g., Securities and Exchange Commission Administrative
Proceedings, Civilian Board of Contract Appeals Proceedings, and Armed Services Board of Contract
Appeals Proceedings). This includes administrative proceedings at the Federal and State level but only in
connection with performance of a Federal contract or grant. It does not include agency actions such as
contract audits, site visits, corrective plans, or inspection of deliverables.
 "Federal contracts and grants with total value greater than $10,000,000" means—
   (1) The total value of all current, active contracts and grants, including all priced options; and
   (2) The total value of all current, active orders including all priced options under indefinite-delivery,
indefinite-quantity, 8(a), or requirements contracts (including task and delivery and multiple-award
Schedules).
 "Principal" means an officer, director, owner, partner, or a person having primary management or
supervisory responsibilities within a business entity (e.g., general manager; plant manager; head of a
division or business segment; and similar positions).
 (b) The offeror [ ] has [ ] does not have current active Federal contracts and grants with total value
greater than $10,000,000.
 (c) If the offeror checked "has" in paragraph (b) of this provision, the offeror represents, by submission
of this offer, that the information it has entered in the Federal Awardee Performance and Integrity
Information System (FAPIIS) is current, accurate, and complete as of the date of submission of this offer
with regard to the following information:
   (1) Whether the offeror, and/or any of its principals, has or has not, within the last five years, in
connection with the award to or performance by the offeror of a Federal contract or grant, been the
subject of a proceeding, at the Federal or State level that resulted in any of the following dispositions:
    (i) In a criminal proceeding, a conviction.
    (ii) In a civil proceeding, a finding of fault and liability that results in the payment of a monetary fine,
penalty, reimbursement, restitution, or damages of $5,000 or more.
    (iii) In an administrative proceeding, a finding of fault and liability that results in—
      (A) The payment of a monetary fine or penalty of $5,000 or more; or
      (B) The payment of a reimbursement, restitution, or damages in excess of $100,000.
    (iv) In a criminal, civil, or administrative proceeding, a disposition of the matter by consent or
compromise with an acknowledgment of fault by the Contractor if the proceeding could have led to any
of the outcomes specified in paragraphs (c)(1)(i), (c)(1)(ii), or (c)(1)(iii) of this provision.
   (2) If the offeror has been involved in the last five years in any of the occurrences listed in (c)(1) of this
provision, whether the offeror has provided the requested information with regard to each occurrence.
 (d) The offeror shall post the information in paragraphs (c)(1)(i) through (c)(1)(iv) of this provision in
FAPIIS as required through maintaining an active registration in the System for Award Management
database via https://www.acquisition.gov (see 52.204-7).
(End of Provision)

E.6 52.212-2 EVALUATION—COMMERCIAL ITEMS (OCT 2014)
 (a) The Government will award a contract resulting from this solicitation to the responsible offeror
whose offer conforming to the solicitation will be most advantageous to the Government, price and other
factors considered. The following factors shall be used to evaluate offers:
         TECHNICAL FACTOR 1: Regulatory and Compliance
                Sub-factor A
                Sub-factor B
                Sub-factor C
                Sub-factor D
                Sub-factor E
                TECHNICAL FACTOR 2: Quality Control:


                                                                                                 Page 40 ofAPPX040
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 54 of 110
VA248-17-R-0713


                Sub-factor A
                TECHNICLA FACTOR 3: Management Approach:
                Sub-factor A
                Sub-factor B
          FACTOR 4 – Past Performance
                Sub-factor A
                Sub-factor B
                Sub-factor C
                Sub-factor D
         FACTOR 5 – Inspections
         FACTOR 6 – Price Evaluation
         FACTOR 7 – Veterans Preference
         FACTOR 8 – VA Mentor-Protégé Program
 Technical Capability, past performance, inspections, and Veterans Preference when combined, are
significantly more important than price.

  (b) Options. The Government will evaluate offers for award purposes by adding the total price for all
options to the total price for the basic requirement. The Government may determine that an offer is
unacceptable if the option prices are significantly unbalanced. Evaluation of options shall not obligate the
Government to exercise the option(s).
  (c) A written notice of award or acceptance of an offer, mailed or otherwise furnished to the successful
offeror within the time for acceptance specified in the offer, shall result in a binding contract without
further action by either party. Before the offer's specified expiration time, the Government may accept an
offer (or part of an offer), whether or not there are negotiations after its receipt, unless a written notice of
withdrawal is received before award.
 (End of Provision)


Addendum to FAR 52.212-2 Evaluation Factors

The Government intends to award a fixed price IDIQ contract, with an economic price adjustment (EPA)
for Off-Site Adult Day Health Care services in accordance with all terms, conditions, provisions,
specifications, and schedules of this solicitation herein. The Government anticipates a single award for
this performance based acquisition. The evaluation factors will be applied to all proposals in the same
manner. Each proposal will be evaluated strictly in accordance with its content and the Government will
not assume that performance will include areas not specified in the offerors proposal. The Offeror shall
demonstrate understanding of the requirements of the PWS, and submit a proposal that will meet
those objectives. The proposal will be evaluated based on the proposed approach to perform the work.

The award will be made based on the lowest price technically acceptable proposal that is determined to
be the most advantageous to the Government. Technical Factors, Regulatory and Compliance, Quality
Control: Management Approach: Past Performance Inspections Price Evaluation Veterans Preference, and
VA Mentor-Protégé Program, when combined, are significantly more important than price. However,
price could become the determining factor, if the proposals are determined to be essentially equal.
The trade-off between Technical Factors, Veterans Preference, VA Mentor-Protégé Program, past
performance and price could result in awarding to other than the lowest offeror.

Any proposal that is not in compliance with the requirements of the solicitation will be considered
unacceptable and ineligible for award.

The evaluation factors are listed in descending order of importance.

The Sub-factors are listed in descending order of each factor.




                                                                                                 Page 41 ofAPPX041
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 55 of 110
VA248-17-R-0713


Each factor and sub-factor, when combined is more important than price.

The following evaluation technical factors, factors and sub-factors will be used to evaluate each proposal:

TECHNICAL FACTOR 1: Regulatory and Compliance: The Adult Day Health Care facility will meet
all Federal and State regulatory requirements and industry practices, as applicable, and be in compliance
with such regulations and standards.

             Sub-factor A: Facility is in compliance with most recent standards of Life Safety Standards –
             National Fire Protection Association Standard and applicable Federal, State and local
             regulations

             Sub-factor B: Facility must be 100% sprinkled and can demonstrate evidence of this fact
             upon request.

             Sub-factor C: Facility has current Center for Medicare and Medicaid Services (CMS)
             certification (Medicare and/or Medicaid) and State license

             Sub-factor D: Facility has Medical Liability Insurance/Professional Liability Insurance at the
             minimum level as required by the State and VAAR 852.237-7, Indemnification and Medical
             Liability.
             Sub-factor E: If the Adult Day Health Care fails four (4) or more of the seven (7) sections
             listed below (i-vii), then the Adult Day Health Care will not be rated as Technically
             Acceptable.
             Note: For the following state averages, see the Adult Day Health Care Compare website:
             https://www.medicare.gov/nursinghomecompare/?bhcp=1

        Following are the VHA Quality of Care Exclusionary Criteria:

                    i.   Deficiencies – Deficiencies rated G- L: Standard: ADCHS fails this criterion
                         when there are three or more level G - L deficient standards in the current State
                         Survey and subsequent findings as shown in Adult Day Health Care Compare.
                         (Note that G- L deficiencies are equivalent to a Adult Day Health Care Compare
                         “Level of Harm” of 3 or 4.)

                   ii.   Health Requirement Deficiencies: Standard: ADCHS fails this criterion when
                         “Total number of Health Deficiencies” are equal to or greater than twice the State
                         average as reported in Adult Day Health Care Compare for the current annual State
                         Survey and subsequent findings as shown in Adult Day Health Care Compare.

                  iii.   Staff Treatment of Residents & Facility Licensure: Program Requirement
                         Rating E-L or higher: Standard: ADCHS fails this criterion when OSCAR
                         Level E – L or Adult Day Health Care Compare score of 2 or higher is found in
                         any following measures: Restraints (Federal Tag, F221 or F222); Abuse – F223;
                         Staff Treatment of Patients (includes background check) – F225 or F226; Dignity –
                         F241; or, Licensure – F491; reference CMS Adult Day Health Care Compare.

                  iv.    RN Hours: Standard: ADCHS fails this criterion when “RN Hours per Resident
                         per Day” are below State average. Use Adult Day Health Care Compare
                         information only.




                                                                                              Page 42 ofAPPX042
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 56 of 110
VA248-17-R-0713


                  v.    Total Nursing Staff: Standard: ADCHS fails this criterion when “Total number
                        of nurse staff hours per resident per day” are below State average. Use Adult Day
                        Health Care Compare information only.

                 vi.    Staffing Deficiencies: Standard: ADCHS fails this criterion when there is one or
                        more F-Tag deficiencies rated as E – L in the current State Survey and subsequent
                        findings as shown in Adult Day Health Care Compare. (Note that Scope and
                        Severity deficiencies rated E-F are equivalent to Adult Day Health Care Compare
                        “Level of Harm” of 2 with “Some” or “Many” Residents Affected, and Scope and
                        Severity G-L deficiencies are equivalent to a Adult Day Health Care Compare
                        “Level of Harm” of 3 or 4.): Nursing Services – F353; Nursing Aide Training –
                        F494 or F495 or F496; Regular In-Service Training – F497; Proficiency of Nursing
                        Aides – F498; or Staff Qualifications – F499; reference CMS Adult Day Health
                        Care Compare.

                 vii.   Quality Measures: Standard: ADCHS fails this criterion when six or more of the
                        CMS Quality Measures listed in Adult Day Health Care Compare are worse than
                        the State average.

TECHNICAL FACTOR 2: Quality Control: Facility can demonstrate its latest plan of correction is
approved by the state for any deficiencies.

                Sub-factor A: Facility can show upon request evidence that its latest plan of correction is
                approved by the State for any pending deficiencies.

TECHNICAL FACTOR 3: Management Approach: Adult Day Health Care will demonstrate timely
access to care and resources.

                Sub-factor A: Facility has bed capacity to ensure the ability to take referrals when
                requested (i.e. Long Term Care referrals).

                 Sub-factor B: Facility is able to accept VA referrals in a timely fashion: long term and
         short term (ideally within 24 hours of request).

FACTOR 4: Past Performance Evaluation: Past performance is one indicator of an offeror’s ability to
perform the contract successfully. Proposals that lack any past performance will receive a neutral rating.
Past performance shall consist of:

                Sub-factor A: If you are an incumbent VA-contracted facility, your previous performance
                under the VA Basic Ordering Agreement (BOA) or other contract vehicle;

                Sub-factor B: Your Adult Day Health Care’s most recent State inspections report
         including Statement of Deficiencies and Plan of Correction;

                 Sub-factor C: Any current State Ombudsman report that relates to your facility within
         the last two (2) years, and

                 Sub-factor D: VA requires Adult Day Health Care with a Medicare Star rating of at
         least 3 as found on the Adult Day Health Care Compare website. Exceptions may be considered
         for those facilities located in geographically-isolated/rural areas/difficult to place
         patients/specialty units or a good reason for a waiver (i.e. lack of applications). However, no
         rating of any facility will fall below a 2 rating.




                                                                                            Page 43 ofAPPX043
                                                                                                      60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 57 of 110
VA248-17-R-0713


FACTOR 5: Inspection: If the facility is determined by evaluators to be Technically Acceptable under
Technical and Quality Control criteria, the VA may conduct an onsite inspection consisting of a two-tier
inspection process. The first tier screening, which precedes an actual on-site inspection, may include review
of staffing stability, specialized programs, staff development, activities/community integration and resident-
centered care/cultural transformation programs. The second tier aspect of the inspection process occurs if
the first tie r is passed and that is the on-site inspection by the VA. The inspection process will determine
whether the facility is Technically Acceptable or unacceptable to the VA:

FACTOR 6: Price Evaluation: Price proposals will be evaluated by the Contracting Officer. The
Government may use various price analysis techniques and procedures to make a price reasonableness
determination. Offers that are not Technically Acceptable cannot be selected regardless of price. Pricing
shall be based on Medicaid rates. A copy of the Medicaid rate for the Offeror’s facility must be provided
on a State’s letterhead.

FACTOR 7: Veterans Preference: In determining the acquisition strategy application to an
acquisition, the contracting officer shall consider, in the following order of priority, contracting
preferences that ensure contracts may be awarded:

    (a) To SDVOSBs
    (b) To VOSBs, including but not limited to SDVOSBs
        The contractor shall submit SDVOSB and VOSB information documenting this factor. Offeror
        and proposed subcontractors must be registered and verified in the VetBiz.gov VIP database
        (http://www.vetbiz.gov) to receive consideration for this factor.


 FACTOR 8: VA Mentor-Protégé Program: In accordance with VAAR 852.219-72, Evaluation
 Factor for Participation in the VA Mentor-Protégé Program, the Government will offer preference
 to businesses with approved Mentor-Protégé Agreements. In order to receive credit under the
 evaluation factor, the offeror must provide with its proposal a copy of a signed letter issued by the
 VA Office of Small and Disadvantaged Business Utilization approving the offeror's Mentor-Protégé
 Agreement. Any SDVOSB or VOSB must be registered and verified in the VetBiz.gov VIP database
 (http://www.vetbiz.gov) to receive consideration for this factor.

NOTE: Past performance evaluations will be conducted using the questionnaire (Section D.3 of the
solicitation), information obtained from the Contractor Performance Assessment Reporting System
(CPARS) or Past Performance Information Retrieval System (PPIRS) and any other sources deemed
appropriate. While the Government may elect to consider data obtained from other sources, as well as
data on hand, the burden of providing current and complete past performance information rests with the
offeror. The past performance information obtained will be used for both the responsibility determination
and this evaluation factor.

All other factors considered equal, preference will be given to SDVOSB/VOSB concerns in accordance
with VAAR 852.215-70 SERVICE-DISABLED VETERAN-OWNED AND VETERAN-OWNED
SMALL BUSINESS EVALUATION FACTORS (DEC 2009)



E.7 52.216-1 TYPE OF CONTRACT (APR 1984)
 The Government contemplates award of a Fixed-Price, Indefinite Quantity Contract, with Economic
Price Adjustment (EPA), resulting from this solicitation.
                                         (End of Provision)

E.8 52.233-2 SERVICE OF PROTEST (SEP 2006)
 Protests, as defined in section 33.101 of the Federal Acquisition Regulation, that are filed directly with
an agency, and copies of any protests that are filed with the Government Accountability Office (GAO),


                                                                                               Page 44 ofAPPX044
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 58 of 110
VA248-17-R-0713


shall be served on the Contracting Officer (addressed as follows) by obtaining written and dated
acknowledgment of receipt from:

   Rodney Cassidy
   Administrative Contracting Officer

   Hand-Carried Address:
   Department of Veterans Affairs
   Network Contracting Activity 8 (NCA 8)
   8875 Hidden River Pkwy
   Tampa FL 33637

Mailing Address:
  Department of Veterans Affairs
  Network Contracting Activity 8 (NCA 8)
  8875 Hidden River Pkwy
  Tampa FL 33637

 (b) The copy of any protest shall be received in the office designated above within one day of filing a
protest with the GAO.
(End of Provision)

E.9 VAAR 852.209-70 ORGANIZATIONAL CONFLICTS OF INTEREST (JAN 2008)
  (a) It is in the best interest of the Government to avoid situations which might create an organizational
conflict of interest or where the offeror's performance of work under the contract may provide the
contractor with an unfair competitive advantage. The term "organizational conflict of interest" means that
because of other activities or relationships with other persons, a person is unable to render impartial
assistance or advice to the Government, or the person's objectivity in performing the contract work is or
might be otherwise impaired, or the person has an unfair competitive advantage.
  (b) The offeror shall provide a statement with its offer which describes, in a concise manner, all relevant
facts concerning any past, present, or currently planned interest (financial, contractual, organizational, or
otherwise) or actual or potential organizational conflicts of interest relating to the services to be provided
under this solicitation. The offeror shall also provide statements with its offer containing the same
information for any consultants and subcontractors identified in its proposal and which will provide
services under the solicitation. The offeror may also provide relevant facts that show how its
organizational and/or management system or other actions would avoid or mitigate any actual or potential
organizational conflicts of interest.
  (c) Based on this information and any other information solicited or obtained by the contracting officer,
the contracting officer may determine that an organizational conflict of interest exists which would
warrant disqualifying the contractor for award of the contract unless the organizational conflict of interest
can be mitigated to the contracting officer's satisfaction by negotiating terms and conditions of the
contract to that effect. If the conflict of interest cannot be mitigated and if the contracting officer finds
that it is in the best interest of the United States to award the contract, the contracting officer shall request
a waiver in accordance with FAR 9.503 and 48 CFR 809.503.
  (d) Nondisclosure or misrepresentation of actual or potential organizational conflicts of interest at the
time of the offer, or arising as a result of a modification to the contract, may result in the termination of
the contract at no expense to the Government.
(End of Provision)

E.10 VAAR 852.215-70 SERVICE-DISABLED VETERAN-OWNED AND VETERAN-OWNED
SMALL BUSINESS EVALUATION FACTORS (DEC 2009)
 (a) In an effort to achieve socioeconomic small business goals, depending on the evaluation factors
included in the solicitation, VA shall evaluate offerors based on their service-disabled veteran-owned or



                                                                                                 Page 45 ofAPPX045
                                                                                                           60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 59 of 110
VA248-17-R-0713


veteran-owned small business status and their proposed use of eligible service-disabled veteran-owned
small businesses and veteran-owned small businesses as subcontractors.
 (b) Eligible service-disabled veteran-owned offerors will receive full credit, and offerors qualifying as
veteran-owned small businesses will receive partial credit for the Service-Disabled Veteran-Owned and
Veteran-owned Small Business Status evaluation factor. To receive credit, an offeror must be registered
and verified in Vendor Information Pages (VIP) database. (http://www.VetBiz.gov).
 (c) Non-veteran offerors proposing to use service-disabled veteran-owned small businesses or veteran-
owned small businesses as subcontractors will receive some consideration under this evaluation factor.
Offerors must state in their proposals the names of the SDVOSBs and VOSBs with whom they intend to
subcontract and provide a brief description of the proposed subcontracts and the approximate dollar
values of the proposed subcontracts. In addition, the proposed subcontractors must be registered and
verified in the VetBiz.gov VIP database (http://www.vetbiz.gov).
                                                  (End of Provision)

E.11 VAAR 852.233-70 PROTEST CONTENT/ALTERNATIVE DISPUTE RESOLUTION (JAN
2008)
 (a) Any protest filed by an interested party shall:
   (1) Include the name, address, fax number, and telephone number of the protester;
   (2) Identify the solicitation and/or contract number;
   (3) Include an original signed by the protester or the protester's representative and at least one copy;
   (4) Set forth a detailed statement of the legal and factual grounds of the protest, including a description
of resulting prejudice to the protester, and provide copies of relevant documents;
   (5) Specifically request a ruling of the individual upon whom the protest is served;
   (6) State the form of relief requested; and
   (7) Provide all information establishing the timeliness of the protest.
 (b) Failure to comply with the above may result in dismissal of the protest without further consideration.
 (c) Bidders/offerors and contracting officers are encouraged to use alternative dispute resolution (ADR)
procedures to resolve protests at any stage in the protest process. If ADR is used, the Department of
Veterans Affairs will not furnish any documentation in an ADR proceeding beyond what is allowed by
the Federal Acquisition Regulation.
(End of Provision)
 PLEASE NOTE: The correct mailing information for filing alternate protests is as follows:

       Deputy Assistant Secretary for Acquisition and Logistics,
       Risk Management Team, Department of Veterans Affairs
       810 Vermont Avenue, N.W.
       Washington, DC 20420
 Or for solicitations issued by the Office of Construction and Facilities Management:

       Director, Office of Construction and Facilities Management
       811 Vermont Avenue, N.W.
       Washington, DC 20420

E.12 VAAR 852.233-71 ALTERNATE PROTEST PROCEDURE (JAN 1998)
  As an alternative to filing a protest with the contracting officer, an interested party may file a protest
with the Deputy Assistant Secretary for Acquisition and Materiel Management, Acquisition
Administration Team, Department of Veterans Affairs, 810 Vermont Avenue, NW., Washington, DC
20420, or for solicitations issued by the Office of Construction and Facilities Management, the Director,
Office of Construction and Facilities Management, 810 Vermont Avenue, NW., Washington, DC 20420.
The protest will not be considered if the interested party has a protest on the same or similar issues
pending with the contracting officer.



                                                                                               Page 46 ofAPPX046
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 60 of 110
VA248-17-R-0713


                                             (End of Provision)


E.13 VAAR 852.270-1 REPRESENTATIVES OF CONTRACTING OFFICERS (JAN 2008)
  The contracting officer reserves the right to designate representatives to act for him/her in furnishing
technical guidance and advice or generally monitor the work to be performed under this contract. Such
designation will be in writing and will define the scope and limitation of the designee's authority. A copy
of the designation shall be furnished to the contractor.
                                                (End of Provision)

E.14      VAAR 852.271-70 NONDISCRIMINATION IN SERVICES PROVIDED TO
BENEFICIARIES (JAN 2008)
 The contractor agrees to provide all services specified in this contract for any person determined eligible
by the Department of Veterans Affairs, regardless of the race, color, religion, sex, or national origin of the
person for whom such services are ordered. The contractor further warrants that he/she will not resort to
subcontracting as a means of circumventing this provision.
                                               (End of Provision)

E.15 52.212-3 OFFEROR REPRESENTATIONS AND CERTIFICATIONS—COMMERCIAL
ITEMS (APR 2016)
 The offeror shall complete only paragraph (b) of this provision if the offeror has completed the annual
representations and certifications electronically via http://www.acquisition.gov. If an offeror has not
completed the annual representations and certifications electronically at the System for Award
Management (SAM) website, the offeror shall complete only paragraphs (c) through (r) of this provision.
 (a) Definitions. As used in this provision—
 “Economically disadvantaged women-owned small business (EDWOSB) concern” means a small
business concern that is at least 51 percent directly and unconditionally owned by, and the management
and daily business operations of which are controlled by, one or more women who are citizens of the
United States and who are economically disadvantaged in accordance with 13 CFR part 127. It
automatically qualifies as a women-owned small business eligible under the WOSB Program.
 “Forced or indentured child labor” means all work or service—
   (1) Exacted from any person under the age of 18 under the menace of any penalty for its
nonperformance and for which the worker does not offer himself voluntarily; or
   (2) Performed by any person under the age of 18 pursuant to a contract the enforcement of which can
be accomplished by process or penalties.
 “Highest-level owner” means the entity that owns or controls an immediate owner of the offeror, or that
owns or controls one or more entities that control an immediate owner of the offeror. No entity owns or
exercises control of the highest level owner.
 “Immediate owner” means an entity, other than the offeror, that has direct control of the offeror.
Indicators of control include, but are not limited to, one or more of the following: Ownership or
interlocking management, identity of interests among family members, shared facilities and equipment,
and the common use of employees.
 “Inverted domestic corporation” means a foreign incorporated entity that meets the definition of an
inverted domestic corporation under 6 U.S.C. 395(b), applied in accordance with the rules and definitions
of 6 U.S.C. 395(c).
 “Manufactured end product” means any end product in product and service codes (PSCs) 1000-9999,
except—
   (1) PSC 5510, Lumber and Related Basic Wood Materials;
   (2) Product or Service Group (PSG) 87, Agricultural Supplies;
   (3) PSG 88, Live Animals;
   (4) PSG 89, Subsistence;
   (5) PSC 9410, Crude Grades of Plant Materials;
   (6) PSC 9430, Miscellaneous Crude Animal Products, Inedible;
   (7) PSC 9440, Miscellaneous Crude Agricultural and Forestry Products;


                                                                                               Page 47 ofAPPX047
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 61 of 110
VA248-17-R-0713


   (8) PSC 9610, Ores;
   (9) PSC 9620, Minerals, Natural and Synthetic; and
   (10) PSC 9630, Additive Metal Materials.
  “Place of manufacture” means the place where an end product is assembled out of components, or
otherwise made or processed from raw materials into the finished product that is to be provided to the
Government. If a product is disassembled and reassembled, the place of reassembly is not the place of
manufacture.
  “Predecessor” means an entity that is replaced by a successor and includes any predecessors of the
predecessor.
  “Restricted business operations” means business operations in Sudan that include power production
activities, mineral extraction activities, oil-related activities, or the production of military equipment, as
those terms are defined in the Sudan Accountability and Divestment Act of 2007 (Pub. L. 110-174).
Restricted business operations do not include business operations that the person (as that term is defined
in Section 2 of the Sudan Accountability and Divestment Act of 2007) conducting the business can
demonstrate—
   (1) Are conducted under contract directly and exclusively with the regional government of southern
Sudan;
   (2) Are conducted pursuant to specific authorization from the Office of Foreign Assets Control in the
Department of the Treasury, or are expressly exempted under Federal law from the requirement to be
conducted under such authorization;
   (3) Consist of providing goods or services to marginalized populations of Sudan;
   (4) Consist of providing goods or services to an internationally recognized peacekeeping force or
humanitarian organization;
   (5) Consist of providing goods or services that are used only to promote health or education; or
   (6) Have been voluntarily suspended.
  “Sensitive technology”—
   (1) Means hardware, software, telecommunications equipment, or any other technology that is to be
used specifically—
    (i) To restrict the free flow of unbiased information in Iran; or
    (ii) To disrupt, monitor, or otherwise restrict speech of the people of Iran; and
   (2) Does not include information or informational materials the export of which the President does not
have the authority to regulate or prohibit pursuant to section 203(b)(3) of the International Emergency
Economic Powers Act (50 U.S.C. 1702(b)(3)).
  “Service-disabled veteran-owned small business concern”—
   (1) Means a small business concern—
    (i) Not less than 51 percent of which is owned by one or more service-disabled veterans or, in the case
of any publicly owned business, not less than 51 percent of the stock of which is owned by one or more
service-disabled veterans; and
    (ii) The management and daily business operations of which are controlled by one or more service-
disabled veterans or, in the case of a service-disabled veteran with permanent and severe disability, the
spouse or permanent caregiver of such veteran.
   (2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2), with a disability that is
service-connected, as defined in 38 U.S.C. 101(16).
  “Small business concern” means a concern, including its affiliates, that is independently owned and
operated, not dominant in the field of operation in which it is bidding on Government contracts, and
qualified as a small business under the criteria in 13 CFR Part 121 and size standards in this solicitation.
  “Small disadvantaged business concern”, consistent with 13 CFR 124.1002, means a small business
concern under the size standard applicable to the acquisition, that—
   (1) Is at least 51 percent unconditionally and directly owned (as defined at 13 CFR 124.105) by—
    (i) One or more socially disadvantaged (as defined at 13 CFR 124.103) and economically
disadvantaged (as defined at 13 CFR 124.104) individuals who are citizens of the United States; and
    (ii) Each individual claiming economic disadvantage has a net worth not exceeding $750,000 after
taking into account the applicable exclusions set forth at 13 CFR 124.104(c)(2); and



                                                                                               Page 48 ofAPPX048
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 62 of 110
VA248-17-R-0713


   (2) The management and daily business operations of which are controlled (as defined at 13.CFR
124.106) by individuals, who meet the criteria in paragraphs (1)(i) and (ii) of this definition.
  “Subsidiary” means an entity in which more than 50 percent of the entity is owned—
   (1) Directly by a parent corporation; or
   (2) Through another subsidiary of a parent corporation.
  “Successor” means an entity that has replaced a predecessor by acquiring the assets and carrying out the
affairs of the predecessor under a new name (often through acquisition or merger). The term “successor”
does not include new offices/divisions of the same company or a company that only changes its name.
The extent of the responsibility of the successor for the liabilities of the predecessor may vary, depending
on State law and specific circumstances.
  “Veteran-owned small business concern” means a small business concern—
   (1) Not less than 51 percent of which is owned by one or more veterans (as defined at 38 U.S.C.
101(2)) or, in the case of any publicly owned business, not less than 51 percent of the stock of which is
owned by one or more veterans; and
   (2) The management and daily business operations of which are controlled by one or more veterans.
  “Women-owned business concern” means a concern which is at least 51 percent owned by one or more
women; or in the case of any publicly owned business, at least 51 percent of its stock is owned by one or
more women; and whose management and daily business operations are controlled by one or more
women.
  “Women-owned small business concern” means a small business concern—
   (1) That is at least 51 percent owned by one or more women; or, in the case of any publicly owned
business, at least 51 percent of the stock of which is owned by one or more women; and
   (2) Whose management and daily business operations are controlled by one or more women.
  “Women-owned small business (WOSB) concern eligible under the WOSB Program” (in accordance
with 13 CFR part 127), means a small business concern that is at least 51 percent directly and
unconditionally owned by, and the management and daily business operations of which are controlled by,
one or more women who are citizens of the United States.
  (b)(1) Annual Representations and Certifications. Any changes provided by the offeror in paragraph
(b)(2) of this provision do not automatically change the representations and certifications posted on the
SAM website.
   (2) The offeror has completed the annual representations and certifications electronically via the SAM
website access through http://www.acquisition.gov. After reviewing the SAM database information, the
offeror verifies by submission of this offer that the representations and certifications currently posted
electronically at FAR 52.212-3, Offeror Representations and Certifications—Commercial Items, have
been entered or updated in the last 12 months, are current, accurate, complete, and applicable to this
solicitation (including the business size standard applicable to the NAICS code referenced for this
solicitation), as of the date of this offer and are incorporated in this offer by reference (see FAR 4.1201),
except for paragraphs .
  (c) Offerors must complete the following representations when the resulting contract will be performed
in the United States or its outlying areas. Check all that apply.
   (1) Small business concern. The offeror represents as part of its offer that it [ ] is, [ ] is not a small
business concern.
   (2) Veteran-owned small business concern. [Complete only if the offeror represented itself as a small
business concern in paragraph (c)(1) of this provision.] The offeror represents as part of its offer that it [
] is, [ ] is not a veteran-owned small business concern.
   (3) Service-disabled veteran-owned small business concern. [Complete only if the offeror represented
itself as a veteran-owned small business concern in paragraph (c)(2) of this provision.] The offeror
represents as part of its offer that it [ ] is, [ ] is not a service-disabled veteran-owned small business
concern.
   (4) Small disadvantaged business concern. [Complete only if the offeror represented itself as a small
business concern in paragraph (c)(1) of this provision.] The offeror represents that it [ ] is, [ ] is not a
small disadvantaged business concern as defined in 13 CFR 124.1002.




                                                                                               Page 49 ofAPPX049
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 63 of 110
VA248-17-R-0713


   (5) Women-owned small business concern. [Complete only if the offeror represented itself as a small
business concern in paragraph (c)(1) of this provision.] The offeror represents that it [ ] is, [ ] is not a
women-owned small business concern.
   (6) WOSB concern eligible under the WOSB Program. [Complete only if the offeror represented itself
as a women-owned small business concern in paragraph (c)(5) of this provision.] The offeror represents
that—
    (i) It [ ] is, [ ] is not a WOSB concern eligible under the WOSB Program, has provided all the required
documents to the WOSB Repository, and no change in circumstances or adverse decisions have been
issued that affects its eligibility; and
    (ii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR part 127, and the
representation in paragraph (c)(6)(i) of this provision is accurate for each WOSB concern eligible under
the WOSB Program participating in the joint venture. [The offeror shall enter the name or names of the
WOSB concern eligible under the WOSB Program and other small businesses that are participating in
the joint venture: ___________.] Each WOSB concern eligible under the WOSB Program participating
in the joint venture shall submit a separate signed copy of the WOSB representation.
   (7) Economically disadvantaged women-owned small business (EDWOSB) concern. [Complete only if
the offeror represented itself as a WOSB concern eligible under the WOSB Program in (c)(6) of this
provision.] The offeror represents that—
    (i) It [ ] is, [ ] is not an EDWOSB concern, has provided all the required documents to the WOSB
Repository, and no change in circumstances or adverse decisions have been issued that affects its
eligibility; and
    (ii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR part 127, and the
representation in paragraph (c)(7)(i) of this provision is accurate for each EDWOSB concern participating
in the joint venture. [The offeror shall enter the name or names of the EDWOSB concern and other small
businesses that are participating in the joint venture: ___________.] Each EDWOSB concern
participating in the joint venture shall submit a separate signed copy of the EDWOSB representation.
Note: Complete paragraphs (c)(8) and (c)(9) only if this solicitation is expected to exceed the simplified
acquisition threshold.
   (8) Women-owned business concern (other than small business concern). [Complete only if the offeror
is a women-owned business concern and did not represent itself as a small business concern in
paragraph (c)(1) of this provision.] The offeror represents that it [ ] is a women-owned business
concern.
   (9) Tie bid priority for labor surplus area concerns. If this is an invitation for bid, small business
offerors may identify the labor surplus areas in which costs to be incurred on account of manufacturing or
production (by offeror or first-tier subcontractors) amount to more than 50 percent of the contract price:
   ___________________________________________
   (10) HUBZone small business concern. [Complete only if the offeror represented itself as a small
business concern in paragraph (c)(1) of this provision.] The offeror represents, as part of its offer, that—
    (i) It [ ] is, [ ] is not a HUBZone small business concern listed, on the date of this representation, on
the List of Qualified HUBZone Small Business Concerns maintained by the Small Business
Administration, and no material change in ownership and control, principal office, or HUBZone
employee percentage has occurred since it was certified by the Small Business Administration in
accordance with 13 CFR Part 126; and
    (ii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR Part 126, and the
representation in paragraph (c)(10)(i) of this provision is accurate for the HUBZone small business
concern or concerns that are participating in the joint venture. [The offeror shall enter the name or names
of the HUBZone small business concern or concerns that are participating in the joint
venture:____________.] Each HUBZone small business concern participating in the joint venture shall
submit a separate signed copy of the HUBZone representation.

 (d) Representations required to implement provisions of Executive Order 11246—

  (1) Previous contracts and compliance. The offeror represents that—




                                                                                               Page 50 ofAPPX050
                                                                                                         60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 64 of 110
VA248-17-R-0713


   (i) It [ ] has, [ ] has not participated in a previous contract or subcontract subject to the Equal
Opportunity clause of this solicitation; and

   (ii) It [ ] has, [ ] has not filed all required compliance reports.

  (2) Affirmative Action Compliance. The offeror represents that—

    (i) It [ ] has developed and has on file, [ ] has not developed and does not have on file, at each
establishment, affirmative action programs required by rules and regulations of the Secretary of Labor (41
CFR parts 60-1 and 60-2), or

   (ii) It [ ] has not previously had contracts subject to the written affirmative action programs
requirement of the rules and regulations of the Secretary of Labor.

 (e) Certification Regarding Payments to Influence Federal Transactions (31 U.S.C. 1352). (Applies
only if the contract is expected to exceed $150,000.) By submission of its offer, the offeror certifies to the
best of its knowledge and belief that no Federal appropriated funds have been paid or will be paid to any
person for influencing or attempting to influence an officer or employee of any agency, a Member of
Congress, an officer or employee of Congress or an employee of a Member of Congress on his or her
behalf in connection with the award of any resultant contract. If any registrants under the Lobbying
Disclosure Act of 1995 have made a lobbying contact on behalf of the offeror with respect to this
contract, the offeror shall complete and submit, with its offer, OMB Standard Form LLL, Disclosure of
Lobbying Activities, to provide the name of the registrants. The offeror need not report regularly
employed officers or employees of the offeror to whom payments of reasonable compensation were
made.

 (f) Buy American Certificate. (Applies only if the clause at Federal Acquisition Regulation (FAR)
52.225-1, Buy American—Supplies, is included in this solicitation.)

   (1) The offeror certifies that each end product, except those listed in paragraph (f)(2) of this provision,
is a domestic end product and that for other than COTS items, the offeror has considered components of
unknown origin to have been mined, produced, or manufactured outside the United States. The offeror
shall list as foreign end products those end products manufactured in the United States that do not qualify
as domestic end products, i.e., an end product that is not a COTS item and does not meet the component
test in paragraph (2) of the definition of “domestic end product.” The terms “commercially available off-
the-shelf (COTS) item,” “component,” “domestic end product,” “end product,” “foreign end product,”
and “United States” are defined in the clause of this solicitation entitled “Buy American—Supplies.”

  (2) Foreign End Products:

   Line Item No           Country of Origin

   ______________            _________________

   ______________            _________________

   ______________            _________________

[List as necessary]

  (3) The Government will evaluate offers in accordance with the policies and procedures of FAR Part
25.

 (g)(1) Buy American—Free Trade Agreements—Israeli Trade Act Certificate. (Applies only if the clause
at FAR 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act, is included in this
solicitation.)



                                                                                               Page 51 ofAPPX051
                                                                                                         60
          Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 65 of 110
VA248-17-R-0713


    (i) The offeror certifies that each end product, except those listed in paragraph (g)(1)(ii) or (g)(1)(iii)
of this provision, is a domestic end product and that for other than COTS items, the offeror has
considered components of unknown origin to have been mined, produced, or manufactured outside the
United States. The terms “Bahrainian, Moroccan, Omani, Panamanian, or Peruvian end product,”
“commercially available off-the-shelf (COTS) item,” “component,” “domestic end product,” “end
product,” “foreign end product,” “Free Trade Agreement country,” “Free Trade Agreement country end
product,” “Israeli end product,” and “United States” are defined in the clause of this solicitation entitled
“Buy American—Free Trade Agreements—Israeli Trade Act.”

    (ii) The offeror certifies that the following supplies are Free Trade Agreement country end products
(other than Bahrainian, Moroccan, Omani, Panamanian, or Peruvian end products) or Israeli end products
as defined in the clause of this solicitation entitled “Buy American—Free Trade Agreements—Israeli
Trade Act”:

   Free Trade Agreement Country End Products (Other than Bahrainian, Moroccan, Omani,
Panamanian, or Peruvian End Products) or Israeli End Products:

      Line Item No.       Country of Origin

      ______________        _________________

      ______________        _________________

      ______________        _________________

[List as necessary]

    (iii) The offeror shall list those supplies that are foreign end products (other than those listed in
paragraph (g)(1)(ii) of this provision) as defined in the clause of this solicitation entitled “Buy
American—Free Trade Agreements—Israeli Trade Act.” The offeror shall list as other foreign end
products those end products manufactured in the United States that do not qualify as domestic end
products, i.e., an end product that is not a COTS item and does not meet the component test in paragraph
(2) of the definition of “domestic end product.”

      Other Foreign End Products:

      Line Item No.       Country of Origin

      ______________        _________________

      ______________        _________________

      ______________        _________________

[List as necessary]

      (iv) The Government will evaluate offers in accordance with the policies and procedures of FAR Part
25.

   (2) Buy American—Free Trade Agreements—Israeli Trade Act Certificate, Alternate I. If Alternate I to
the clause at FAR 52.225-3 is included in this solicitation, substitute the following paragraph (g)(1)(ii) for
paragraph (g)(1)(ii) of the basic provision:

 (g)(1)(ii) The offeror certifies that the following supplies are Canadian end products as defined in the
clause of this solicitation entitled “Buy American—Free Trade Agreements—Israeli Trade Act”:

      Canadian End Products:



                                                                                                Page 52 ofAPPX052
                                                                                                          60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 66 of 110
VA248-17-R-0713


   Line Item No.

   __________________________________________

   __________________________________________

   __________________________________________

[List as necessary]

   (3) Buy American—Free Trade Agreements—Israeli Trade Act Certificate, Alternate II. If Alternate II
to the clause at FAR 52.225-3 is included in this solicitation, substitute the following paragraph (g)(1)(ii)
for paragraph (g)(1)(ii) of the basic provision:

 (g)(1)(ii) The offeror certifies that the following supplies are Canadian end products or Israeli end
products as defined in the clause of this solicitation entitled “Buy American—Free Trade Agreements—
Israeli Trade Act”:

   Canadian or Israeli End Products:

   Line Item No.         Country of Origin

   ______________           _________________

   ______________           _________________

   ______________           _________________

[List as necessary]

   (4) Buy American—Free Trade Agreements—Israeli Trade Act Certificate, Alternate III. If Alternate
III to the clause at FAR 52.225-3 is included in this solicitation, substitute the following paragraph
(g)(1)(ii) for paragraph (g)(1)(ii) of the basic provision:

 (g)(1)(ii) The offeror certifies that the following supplies are Free Trade Agreement country end
products (other than Bahrainian, Korean, Moroccan, Omani, Panamanian, or Peruvian end products) or
Israeli end products as defined in the clause of this solicitation entitled “Buy American—Free Trade
Agreements—Israeli Trade Act”:

   Free Trade Agreement Country End Products (Other than Bahrainian, Korean, Moroccan, Omani,
Panamanian, or Peruvian End Products) or Israeli End Products:

   Line Item No.         Country of Origin

   ______________           _________________

   ______________           _________________

   ______________           _________________

[List as necessary]

   (5) Trade Agreements Certificate. (Applies only if the clause at FAR 52.225-5, Trade Agreements, is
included in this solicitation.)

    (i) The offeror certifies that each end product, except those listed in paragraph (g)(5)(ii) of this
provision, is a U.S.-made or designated country end product, as defined in the clause of this solicitation
entitled “Trade Agreements”.



                                                                                              Page 53 ofAPPX053
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 67 of 110
VA248-17-R-0713


    (ii) The offeror shall list as other end products those end products that are not U.S.-made or
designated country end products.

    Other End Products:

    Line Item No.         Country of Origin

    ______________           _________________

    ______________           _________________

    ______________           _________________

[List as necessary]

    (iii) The Government will evaluate offers in accordance with the policies and procedures of FAR Part
25. For line items covered by the WTO GPA, the Government will evaluate offers of U.S.-made or
designated country end products without regard to the restrictions of the Buy American statute. The
Government will consider for award only offers of U.S.-made or designated country end products unless
the Contracting Officer determines that there are no offers for such products or that the offers for such
products are insufficient to fulfill the requirements of the solicitation.

 (h) Certification Regarding Responsibility Matters (Executive Order 12689). (Applies only if the
contract value is expected to exceed the simplified acquisition threshold.) The offeror certifies, to the best
of its knowledge and belief, that the offeror and/or any of its principals—

   (1) [ ] Are, [ ] are not presently debarred, suspended, proposed for debarment, or declared ineligible
for the award of contracts by any Federal agency;

   (2) [ ] Have, [ ] have not, within a three-year period preceding this offer, been convicted of or had a
civil judgment rendered against them for: commission of fraud or a criminal offense in connection with
obtaining, attempting to obtain, or performing a Federal, state or local government contract or
subcontract; violation of Federal or state antitrust statutes relating to the submission of offers; or
Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false
statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property;

   (3) [ ] Are, [ ] are not presently indicted for, or otherwise criminally or civilly charged by a
Government entity with, commission of any of these offenses enumerated in paragraph (h)(2) of this
clause; and

  (4) [ ] Have, [ ] have not, within a three-year period preceding this offer, been notified of any
delinquent Federal taxes in an amount that exceeds $3,500 for which the liability remains unsatisfied.

    (i) Taxes are considered delinquent if both of the following criteria apply:

      (A) The tax liability is finally determined. The liability is finally determined if it has been assessed.
A liability is not finally determined if there is a pending administrative or judicial challenge. In the case
of a judicial challenge to the liability, the liability is not finally determined until all judicial appeal rights
have been exhausted.

     (B) The taxpayer is delinquent in making payment. A taxpayer is delinquent if the taxpayer has failed
to pay the tax liability when full payment was due and required. A taxpayer is not delinquent in cases
where enforced collection action is precluded.

    (ii) Examples.




                                                                                                  Page 54 ofAPPX054
                                                                                                            60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 68 of 110
VA248-17-R-0713


      (A) The taxpayer has received a statutory notice of deficiency, under I.R.C. Sec. 6212, which
entitles the taxpayer to seek Tax Court review of a proposed tax deficiency. This is not a delinquent tax
because it is not a final tax liability. Should the taxpayer seek Tax Court review, this will not be a final
tax liability until the taxpayer has exercised all judicial appeal rights.

     (B) The IRS has filed a notice of Federal tax lien with respect to an assessed tax liability, and the
taxpayer has been issued a notice under I.R.C. Sec. 6320 entitling the taxpayer to request a hearing with
the IRS Office of Appeals contesting the lien filing, and to further appeal to the Tax Court if the IRS
determines to sustain the lien filing. In the course of the hearing, the taxpayer is entitled to contest the
underlying tax liability because the taxpayer has had no prior opportunity to contest the liability. This is
not a delinquent tax because it is not a final tax liability. Should the taxpayer seek tax court review, this
will not be a final tax liability until the taxpayer has exercised all judicial appeal rights.

     (C) The taxpayer has entered into an installment agreement pursuant to I.R.C. Sec. 6159. The
taxpayer is making timely payments and is in full compliance with the agreement terms. The taxpayer is
not delinquent because the taxpayer is not currently required to make full payment.

     (D) The taxpayer has filed for bankruptcy protection. The taxpayer is not delinquent because
enforced collection action is stayed under 11 U.S.C. 362 (the Bankruptcy Code).

 (i) Certification Regarding Knowledge of Child Labor for Listed End Products (Executive Order
13126).

  (1) Listed end products.

Listed End Product       Listed Countries of Origin


   (2) Certification. [If the Contracting Officer has identified end products and countries of origin in
paragraph (i)(1) of this provision, then the offeror must certify to either (i)(2)(i) or (i)(2)(ii) by checking
the appropriate block.]

  [ ] (i) The offeror will not supply any end product listed in paragraph (i)(1) of this provision that was
mined, produced, or manufactured in the corresponding country as listed for that product.

  [ ] (ii) The offeror may supply an end product listed in paragraph (i)(1) of this provision that was
mined, produced, or manufactured in the corresponding country as listed for that product. The offeror
certifies that it has made a good faith effort to determine whether forced or indentured child labor was
used to mine, produce, or manufacture any such end product furnished under this contract. On the basis of
those efforts, the offeror certifies that it is not aware of any such use of child labor.

 (j) Place of manufacture. (Does not apply unless the solicitation is predominantly for the acquisition of
manufactured end products.) For statistical purposes only, the offeror shall indicate whether the place of
manufacture of the end products it expects to provide in response to this solicitation is predominantly—

  (1) __ In the United States (Check this box if the total anticipated price of offered end products
manufactured in the United States exceeds the total anticipated price of offered end products
manufactured outside the United States); or

  (2) __ Outside the United States.

 (k) Certificates regarding exemptions from the application of the Service Contract Labor Standards.
(Certification by the offeror as to its compliance with respect to the contract also constitutes its
certification as to compliance by its subcontractor if it subcontracts out the exempt services.)

  [ ] (1) Maintenance, calibration, or repair of certain equipment as described in FAR 22.1003-4(c)(1).
The offeror [ ] does [ ] does not certify that—


                                                                                                Page 55 ofAPPX055
                                                                                                          60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 69 of 110
VA248-17-R-0713


   (i) The items of equipment to be serviced under this contract are used regularly for other than
Governmental purposes and are sold or traded by the offeror (or subcontractor in the case of an exempt
subcontract) in substantial quantities to the general public in the course of normal business operations;

    (ii) The services will be furnished at prices which are, or are based on, established catalog or market
prices (see FAR 22.1003- 4(c)(2)(ii)) for the maintenance, calibration, or repair of such equipment; and

    (iii) The compensation (wage and fringe benefits) plan for all service employees performing work
under the contract will be the same as that used for these employees and equivalent employees servicing
the same equipment of commercial customers.

   [ ] (2) Certain services as described in FAR 22.1003- 4(d)(1). The offeror [ ] does [ ] does not certify
that—

    (i) The services under the contract are offered and sold regularly to non-Governmental customers, and
are provided by the offeror (or subcontractor in the case of an exempt subcontract) to the general public in
substantial quantities in the course of normal business operations;

   (ii) The contract services will be furnished at prices that are, or are based on, established catalog or
market prices (see FAR 22.1003-4(d)(2)(iii));

    (iii) Each service employee who will perform the services under the contract will spend only a small
portion of his or her time (a monthly average of less than 20 percent of the available hours on an
annualized basis, or less than 20 percent of available hours during the contract period if the contract
period is less than a month) servicing the Government contract; and

   (iv) The compensation (wage and fringe benefits) plan for all service employees performing work
under the contract is the same as that used for these employees and equivalent employees servicing
commercial customers.

  (3) If paragraph (k)(1) or (k)(2) of this clause applies—

    (i) If the offeror does not certify to the conditions in paragraph (k)(1) or (k)(2) and the Contracting
Officer did not attach a Service Contract Labor Standards wage determination to the solicitation, the
offeror shall notify the Contracting Officer as soon as possible; and

    (ii) The Contracting Officer may not make an award to the offeror if the offeror fails to execute the
certification in paragraph (k)(1) or (k)(2) of this clause or to contact the Contracting Officer as required in
paragraph (k)(3)(i) of this clause.

 (l) Taxpayer Identification Number (TIN) (26 U.S.C. 6109, 31 U.S.C. 7701). (Not applicable if the
offeror is required to provide this information to the SAM database to be eligible for award.)

  (1) All offerors must submit the information required in paragraphs (l)(3) through (l)(5) of this
provision to comply with debt collection requirements of 31 U.S.C. 7701(c) and 3325(d), reporting
requirements of 26 U.S.C. 6041, 6041A, and 6050M, and implementing regulations issued by the Internal
Revenue Service (IRS).

  (2) The TIN may be used by the Government to collect and report on any delinquent amounts arising
out of the offeror's relationship with the Government (31 U.S.C. 7701(c)(3)). If the resulting contract is
subject to the payment reporting requirements described in FAR 4.904, the TIN provided hereunder may
be matched with IRS records to verify the accuracy of the offeror's TIN.

  (3) Taxpayer Identification Number (TIN).

   [ ] TIN: _____________________.



                                                                                                Page 56 ofAPPX056
                                                                                                          60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 70 of 110
VA248-17-R-0713


   [ ] TIN has been applied for.

   [ ] TIN is not required because:

    [ ] Offeror is a nonresident alien, foreign corporation, or foreign partnership that does not have
income effectively connected with the conduct of a trade or business in the United States and does not
have an office or place of business or a fiscal paying agent in the United States;

   [ ] Offeror is an agency or instrumentality of a foreign government;

   [ ] Offeror is an agency or instrumentality of the Federal Government.

  (4) Type of organization.

   [ ] Sole proprietorship;

   [ ] Partnership;

   [ ] Corporate entity (not tax-exempt);

   [ ] Corporate entity (tax-exempt);

   [ ] Government entity (Federal, State, or local);

   [ ] Foreign government;

   [ ] International organization per 26 CFR 1.6049-4;

   [ ] Other _________________________.

  (5) Common parent.

   [ ] Offeror is not owned or controlled by a common parent;

   [ ] Name and TIN of common parent:

      Name _____________________.

      TIN _____________________.

 (m) Restricted business operations in Sudan. By submission of its offer, the offeror certifies that the
offeror does not conduct any restricted business operations in Sudan.

 (n) Prohibition on Contracting with Inverted Domestic Corporations.

   (1) Government agencies are not permitted to use appropriated (or otherwise made available) funds for
contracts with either an inverted domestic corporation, or a subsidiary of an inverted domestic
corporation, unless the exception at 9.108-2(b) applies or the requirement is waived in accordance with
the procedures at 9.108-4.

  (2) Representation. The Offeror represents that—

   (i) It [ ] is, [ ] is not an inverted domestic corporation; and

   (ii) It [ ] is, [ ] is not a subsidiary of an inverted domestic corporation.

 (o) Prohibition on contracting with entities engaging in certain activities or transactions relating to
Iran.



                                                                                          Page 57 ofAPPX057
                                                                                                    60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 71 of 110
VA248-17-R-0713


  (1) The offeror shall email questions concerning sensitive technology to the Department of State at
CISADA106@state.gov.

  (2) Representation and certifications. Unless a waiver is granted or an exception applies as provided in
paragraph (o)(3) of this provision, by submission of its offer, the offeror—

    (i) Represents, to the best of its knowledge and belief, that the offeror does not export any sensitive
technology to the government of Iran or any entities or individuals owned or controlled by, or acting on
behalf or at the direction of, the government of Iran;

    (ii) Certifies that the offeror, or any person owned or controlled by the offeror, does not engage in any
activities for which sanctions may be imposed under section 5 of the Iran Sanctions Act; and

    (iii) Certifies that the offeror, and any person owned or controlled by the offeror, does not knowingly
engage in any transaction that exceeds $3,500 with Iran’s Revolutionary Guard Corps or any of its
officials, agents, or affiliates, the property and interests in property of which are blocked pursuant to the
International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (see OFAC’s Specially
Designated Nationals and Blocked Persons List at http://www.treasury.gov/ofac/downloads/t11sdn.pdf).

  (3) The representation and certification requirements of paragraph (o)(2) of this provision do not apply
if—

   (i) This solicitation includes a trade agreements certification (e.g., 52.212–3(g) or a comparable
agency provision); and

   (ii) The offeror has certified that all the offered products to be supplied are designated country end
products.

 (p) Ownership or Control of Offeror. (Applies in all solicitations when there is a requirement to be
registered in SAM or a requirement to have a DUNS Number in the solicitation).

  (1) The Offeror represents that it [ ] has or [ ] does not have an immediate owner. If the Offeror has
more than one immediate owner (such as a joint venture), then the Offeror shall respond to paragraph (2)
and if applicable, paragraph (3) of this provision for each participant in the joint venture.

  (2) If the Offeror indicates “has” in paragraph (p)(1) of this provision, enter the following information:

  Immediate owner CAGE code: ____.

  Immediate owner legal name: ____.

  (Do not use a “doing business as” name)

  Is the immediate owner owned or controlled by another entity: [ ] Yes or [ ] No.

  (3) If the Offeror indicates “yes” in paragraph (p)(2) of this provision, indicating that the immediate
owner is owned or controlled by another entity, then enter the following information:

  Highest-level owner CAGE code: ____.

  Highest-level owner legal name: ____.

  (Do not use a “doing business as” name)

 (q) Representation by Corporations Regarding Delinquent Tax Liability or a Felony Conviction under
any Federal Law.




                                                                                              Page 58 ofAPPX058
                                                                                                        60
        Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 72 of 110
VA248-17-R-0713


  (1) As required by sections 744 and 745 of Division E of the Consolidated and Further Continuing
Appropriations Act, 2015 (Pub. L. 113-235), and similar provisions, if contained in subsequent
appropriations acts, The Government will not enter into a contract with any corporation that—

    (i) Has any unpaid Federal tax liability that has been assessed, for which all judicial and
administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner
pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding
agency is aware of the unpaid tax liability, unless an agency has considered suspension or debarment of
the corporation and made a determination that suspension or debarment is not necessary to protect the
interests of the Government; or

    (ii) Was convicted of a felony criminal violation under any Federal law within the preceding 24
months, where the awarding agency is aware of the conviction, unless an agency has considered
suspension or debarment of the corporation and made a determination that this action is not necessary to
protect the interests of the Government.

  (2) The Offeror represents that—

    (i) It is [ ] is not [ ] a corporation that has any unpaid Federal tax liability that has been assessed, for
which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being
paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax
liability; and

   (ii) It is [ ] is not [ ] a corporation that was convicted of a felony criminal violation under a Federal
law within the preceding 24 months.

 (r) Predecessor of Offeror. (Applies in all solicitations that include the provision at 52.204-16,
Commercial and Government Entity Code Reporting.)

  (1) The Offeror represents that it [ ] is or [ ] is not a successor to a predecessor that held a Federal
contract or grant within the last three years.

   (2) If the Offeror has indicated “is” in paragraph (r)(1) of this provision, enter the following
information for all predecessors that held a Federal contract or grant within the last three years (if more
than one predecessor, list in reverse chronological order):

  Predecessor CAGE code: ____ (or mark “Unknown”).

  Predecessor legal name: ____.

  (Do not use a “doing business as” name).

(End of Provision)

E.16 52.252-1 SOLICITATION PROVISIONS INCORPORATED BY REFERENCE (FEB 1998)
 This solicitation incorporates one or more solicitation provisions by reference, with the same force and
effect as if they were given in full text. Upon request, the Contracting Officer will make their full text
available. The offeror is cautioned that the listed provisions may include blocks that must be completed
by the offeror and submitted with its quotation or offer. In lieu of submitting the full text of those
provisions, the offeror may identify the provision by paragraph identifier and provide the appropriate
information with its quotation or offer. Also, the full text of a solicitation provision may be accessed
electronically at this/these address(es):

 http://www.acquisition.gov/far/index.html
 http://www.va.gov/oal/library/vaar/




                                                                                                 Page 59 ofAPPX059
                                                                                                           60
       Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 73 of 110
VA248-17-R-0713


(End of Provision)

    FAR              Title                                        Date
    Number
    52.204-16        COMMERCIAL AND GOVERNMENT ENTITY CODE JUL 2015
                     REPORTING
    52.225-25        PROHIBITION ON CONTRACTING WITH ENTITIES OCT 2015
                     ENGAGING IN CERTAIN ACTIVITIES OR TRANSACTIONS
                     RELATING     TO      IRAN—REPRESENTATION   AND
                     CERTIFICATIONS
    52.232-38        SUBMISSION OF ELECTRONIC FUNDS TRANSFER JUL 2013
                     INFORMATION WITH OFFER
                                (End of Addendum to 52.212-1)




                                                                  Page 60 ofAPPX060
                                                                            60
                                      Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 74 of 110

                                                                                                                                  BPA NO.                                   1. CONTRACT ID CODE                   PAGE       OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT                                                                                                                                                                    1           1
2. AMENDMENT/MODIFICATION NUMBER                                                3. EFFECTIVE DATE                       4. REQUISITION/PURCHASE REQ. NUMBER                                              5. PROJECT NUMBER (if applicable)
   00002                                                                         05-15-2018

                                                                        CODE    Y                                                                                                                       CODE    00248
6. ISSUED BY                                                                                                            7. ADMINISTERED BY         (If other than Item 6)

      Department of Veterans Affairs                                                                                          Department of Veterans Affairs
      Network Contracting Office 8 (NCO 8)                                                                                    Network Contracting Office 8 (NCO 8)

      8875 Hidden River Pkwy                         Suite 525                                                                8875 Hidden River Pkwy
      Tampa FL 33637                                                                                                          Tampa FL 33637



8. NAME AND ADDRESS OF CONTRACTOR                  (Number, street, county, State and ZIP Code)                                                                 (X)    9A. AMENDMENT OF SOLICITATION NUMBER

   To all Offerors/Bidders                                                                                                                                             VA248-17-R-0713

                                                                                                                                                                                 (
                                                                                                                                                                       9B. DATED (SEE ITEM 11)
                                                                                                                                                                   X 05-11-2017

                                                                                                                                                                       10A.
                                                                                                                                                                       10A MODIFICATION OF CONTRACT/ORDER NUMBER




                                                                                                                                                                       10B. DATED (SEE ITEM 13)

CODE                                                                            FACILITY CODE

                                                     11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 X The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers              X is extended,      is not extended.
  Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods:
                                                          1
  (a) By completing Items 8 and 15, and returning __________
                                                         ____    copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the
  offer submitted; or (c) By separate letter or electronic communication which includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
  ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY
  RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an offer already submitted, such change may be made
  by letter or electronic communication, provided each letter or electronic communication makes reference to the solicitation and this amendment, and is received
  prior to the opening hour and date specified.            ** HOUR & DATE for Receipt of Offers is EXTENDED to:
12. ACCOUNTING AND APPROPRIATION DATA                  (If required)



                                           13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
                                                IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK
 ONE AA. THIS CHANGE ORDER IS ISSUED PURSUANT TO:                      (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.



        B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES                                        (such as changes in paying office, appropriation date, etc.)
        SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


        C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:



        D. OTHER (Specify type of modification and authority)




E. IMPORTANT:                     Contractor                 is not,                                                     1
                                                                          X is required to sign this document and return ___________ copies
                                                                                                                                     co     to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION                    (Organized by UCF section headings, including solicitation/contract subject matter where feasible.)

     The purpose of amendment A00002 to this solicitation is to extend the
     due date to 05-31-2018 at 12:00 PM.

     All other terms and conditions remain unchanged.




 Except as provided herein, all terms and conditions of the document referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in full force and effect.

15A. NAME AND TITLE OF SIGNER              (Type or print)                                                             16A. NAME AND TITLE OF CONTRACTING OFFICER                     (Type or print)
                                                                                                                             Rodney Cassidy                                                          Contracting Officer


15B. CONTRACTOR/OFFEROR                                                                   15C. DATE SIGNED             16B. UNITED STATES OF AMERICA                                                           16C. DATE SIGNED

                                                                                                                        BY
                    (Signature of person authorized to sign)                                                                                     (Signature of Contracting Officer)

PREVIOUS EDITION NOT USABLE                                                                                                                                                                   STANDARD FORM 30 (REV. 11/2016)
                                                                                                                                                                                                                   APPX061
                                                                                                                                                                                              Prescribed by GSA - FAR (48 CFR) 53.243
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 75 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 76 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 77 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 78 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 79 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 80 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 81 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 82 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 83 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 84 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 85 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 86 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 87 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 88 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 89 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 90 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 91 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 92 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 93 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 94 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 95 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 96 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 97 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 98 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 99 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 100 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 101 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 102 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 103 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 104 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 105 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 106 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 107 of 110
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 108 of 110
      Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 109 of 110


From:            Cassidy, Rodney F.
To:              "Michelle N"
Subject:         VA248-17-R-0713 -unsuccessful offeror notification.pdf
Attachments:     image001.png
                 VA248-17-R-0713 -unsuccessful offeror notification.pdf


Please see attached letter, If you have any questions please give me a call.
Thank you
Rodney F Cassidy
Contract Specialist
Contracting/Medical Sharing NCO-8
Service Area Office - East
Department of Veterans Affairs - VHA
8875 Hidden River Pkwy Suite 525
Tampa, Fl 33637
Phone: (813)-631-2828
Fax: (813) 631-3520
E-mail: rodney.cassidy@va.gov




INTEGRITY, COMMITMENT, ADVOCACY, RESPECT, AND EXCELLENCE – these are our goals.” As our
client, please take a few moments and let us know how we did by completing the attached
SURVEY.
NOTICE OF CONFIDENTIALITY - This message is intended only for the person(s) or entity to
which it is addressed and may contain information that is privileged, confidential, or
otherwise protected from disclosure. Dissemination, distribution, and/or copying of this
message (or of the information contained herein) by or to anyone other than the intended
recipient(s) is prohibited. If you have received this message in error, please notify the
sender by reply email and destroy the original message and all copies.




                                                                                          APPX096
Case 1:20-cv-00691-KCD Document 68 Filed 11/16/20 Page 110 of 110




                                                                    APPX097
